IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-38

                                        No. COA20-572

                                    Filed 6 December 2022

     Wake County, Nos. 09 CRS 211758-60, 211765

     STATE OF NORTH CAROLINA

                  v.

     GREGORY A. PERKINS, Defendant.


           Appeal by Defendant from judgments entered 19 February 2020 by Judge Paul

     C. Ridgeway in Wake County Superior Court. First heard in the Court of Appeals 7

     May 2014. Heard in the Court of Appeals again 21 June 2021.


           Attorney General Joshua H. Stein, by Special Deputy Attorneys General Amy
           Kunstling Irene and Jonathan P. Babb, for the State.

           Jason Christopher Yoder for the Defendant.

           JACKSON, Judge.


¶1         This is this Court’s fourth opinion in this case. On 1 July 2014, this Court

     issued an unpublished opinion finding no error in a 2012 trial that culminated in

     Gregory A. Perkins’s (“Defendant”) conviction of first-degree rape of a child, incest,

     and two counts of first-degree sexual offense. See State v. Perkins, 760 S.E.2d 38, 42

     (2014) (unpublished) (“Perkins I”). On 21 July 2014, this Court entered an order

     withdrawing the 1 July 2014 opinion, directing the Clerk of our Court not to certify

     it, and retaining the cause for disposition by the original panel to which it had been
                                         STATE V. PERKINS

                                           2022-NCCOA-38

                                         Opinion of the Court



assigned. On 5 August 2014, this Court issued an amended opinion in the case, which

was also unpublished. See State v. Perkins, 235 N.C. App. 425, 763 S.E.2d 928, 2014

WL 3824261 (2014) (unpublished) (“Perkins II”). This amended opinion also found no

error in Defendant’s trial, see id. at *4; however, it corrected an error in this Court’s

first opinion, omitting some of the analysis in the first opinion because it was

erroneous. Compare Perkins I, 760 S.E.2d at 42 (“Defendant contends the trial court’s

use of his prior conviction to calculate his prior record level was prejudicial error, and

cites State v. West, 180 N.C. App. 664, 638 S.E.2d 508 (2006), in support of his

argument. . . . West is not applicable to the instant case[.]”) with Perkins II at 3

(“Defendant contends the trial court’s use of his prior conviction to calculate his prior

record level was prejudicial error. However, defendant stipulated to his prior record

level. . . . [D]efendant’s stipulation [] to his prior record level was binding.”).1 The

facts of this case are detailed in the Court’s 5 August 2014 amended opinion, so we

repeat only those necessary to understand the disposition of this appeal.




        1 In State v. West, 180 N.C. App. 664, 669, 638 S.E.2d 508, 512 (2006), the trial court counted
a conviction as a prior conviction for sentencing even though the relevant charge had been joined for
trial with the charge for which the defendant was being sentenced and thus could not have qualified
as a prior conviction. We reasoned that “‘[a] person has a prior conviction when, on the date a criminal
judgment is entered, the person being sentenced has been previously convicted of a crime[,]” id.
(quoting N.C. Gen. Stat. § 15A-1340.11(7)) (emphasis added), noting that while “[n]othing within the
Sentencing Act specifically addresses the effect of joined charges when calculating previous convictions
to arrive at prior record levels[,] . . . the assessment of a defendant’s prior record level using joined
convictions would be unjust and in contravention of the intent of the General Assembly.” Id. at 669-
70, 638 S.E.2d at 512. We therefore remanded the case for a resentencing.
                                             STATE V. PERKINS

                                                  2022-NCCOA-38

                                                 Opinion of the Court



                                            I.      Background

¶2          On 30 December 2016, Defendant filed a motion for appropriate relief (“MAR”)

     in Wake County Superior Court alleging that he received ineffective assistance of

     counsel in his 2012 trial because his trial counsel stipulated that his prior record level

     was II rather than I based on a charge—a count of indecent liberties—that had been

     originally joined for trial with not only the four charges of which he was convicted in

     2012, but also 15 others the State had previously voluntarily dismissed.2 The MAR

     court denied the MAR.

¶3          On 21 June 2017, Defendant petitioned our Court for a writ of certiorari to

     review the merits of the MAR court’s order. We granted the petition on 10 July 2017,

     vacating the MAR court’s order, and remanding the case to the MAR court for

     reconsideration of the MAR and for Defendant to conduct post-conviction discovery.

     On 2 August 2018, the MAR court finally entered an order in which it concluded that

     trial counsel’s stipulation that Defendant had a prior record level of II was erroneous

     but that counsel’s error did not rise to the level of ineffective assistance of counsel.3



             2 Just over a year before the 2012 trial, Defendant had been tried for 20 counts of various sex

     crimes and the jury convicted him of only one—taking indecent liberties with a child—and was hung
     on the remaining 19. Aside from the count of indecent liberties of which Defendant was convicted in
     2011, the trial court declared a mistrial. At the 2012 trial, the State elected to proceed on only the
     four charges of which Defendant was convicted in 2012.
             3 As previously noted, under West, 180 N.C. App. at 669, 638 S.E.2d at 512, a sentencing court

     cannot count a conviction as a prior conviction if the relevant charge was joined for trial with the
     charge for which the defendant is being sentenced. The reason is that such a conviction does not
                                              STATE V. PERKINS

                                                2022-NCCOA-38

                                              Opinion of the Court



     The MAR court therefore ordered a resentencing.

¶4          On 19 February 2020, Judge Paul C. Ridgeway resentenced Defendant.

     Correcting the trial court’s error, and the error in this Court’s two prior opinions, see

     Perkins I, 760 S.E.2d at 42; Perkins II, 2014 WL 3824261 at 3, Judge Ridgeway

     sentenced Defendant as a prior record level I offender rather than a prior record level

     II offender, but otherwise imposed four consecutive, presumptive-term sentences for

     the 2012 convictions, like the trial court had. Judge Ridgeway also entered orders on

     19 February 2020 requiring Defendant to enroll in satellite-based monitoring (“SBM”)

     for the rest of his life because of the 2012 convictions.

¶5          Defendant timely noted appeal from the judgments and on 14 December 2020

     petitioned our Court for certiorari to review the SBM orders. On 18 January 2022,

     this Court issued its third opinion in this case, issuing the writ of certiorari to review

     the SBM orders per opinion. See State v. Perkins, 2022-NCCOA-38 (withdrawn)

     (“Perkins III”).     Because the Court issued the writ of certiorari per opinion, it

     contemporaneously dismissed Defendant’s petition for certiorari as moot by order.

     Nine days later, Defendant petitioned our Court for rehearing en banc or, in the

     alternative, moved that we stay the mandate and withdraw the 18 January 2022




     qualify as a prior conviction. Id. See also id. (“[A]ssessment of a defendant’s prior record level using
     joined convictions would be unjust and in contravention of the intent of the General Assembly.”). Id.
     at 669-70, 638 S.E.2d at 512.
                                             STATE V. PERKINS

                                                 2022-NCCOA-38

                                                Opinion of the Court



     opinion. On 7 February 2022, we allowed Defendant’s motion to withdraw the Court’s

     third opinion and dismissed the petition for rehearing en banc without prejudice to

     any future petition for rehearing en banc Defendant might file after we issue this

     opinion.

                                          II.      Jurisdiction

¶6          The withdrawal of the Court’s third opinion made the mooting of the petition

     for writ of certiorari to review the 2020 SBM orders itself moot. In our discretion and

     in order to “aid in [our] jurisdiction” we allow Defendants’ 14 December 2020 petition

     for writ of certiorari. N.C. Gen. Stat. § 7A-32(c) (2021).4

¶7          The final judgments entered by the resentencing court on 19 February 2020

     are otherwise properly before us under N.C. Gen. Stat. §§ 7A-27(b) and 15A-1444.

¶8          In the exercise of our discretion, we issue the writ of certiorari. While Judge

     Tyson disagrees with that decision, a majority of the Court concurs in issuance of a

     writ of certiorari per opinion to review the 2020 orders. I am alone in reaching the

     merits of Defendant’s arguments related to the 2020 SBM orders, however. Judge

     Murphy concurs in the issuance of certiorari but would hold the trial court lacked

     jurisdiction to enter the 2020 SBM orders and vacate them as set out in his separate

     opinion. I would hold that Defendant’s arguments related to the 2020 SBM orders



            4  As a result of our exercise of jurisdiction, we need not address whether Defendant’s written
     Notice of Appeal satisfied the requirements of Rule 3(a).
                                           STATE V. PERKINS

                                            2022-NCCOA-38

                                           Opinion of the Court



       lack merit and affirm the orders.

                                        III.     Analysis

       A. Introduction

¶9           In light of the Court’s decision to review the 2020 SBM orders, and the

       disagreement between my colleagues about whether the orders are properly before

       our Court, this case presents three questions: first, are the indictments facially valid

       where they identified the victim using the victim’s initials and date of birth?

       Defendant argues in his brief to our Court that they are not. We hold that they are.

       The panel is unanimous in that holding.

¶ 10         The second question presented is whether the 2020 SBM orders are properly

       before the Court. A majority of the Court agrees that they are, upon issuance of a

       writ of certiorari per opinion, in the exercise of our discretion. See N.C. R. App. P.

       21(a)(1) (“The writ of certiorari may be issued in appropriate circumstances by either

       appellate court to permit review of . . . orders of trial tribunals when the right to

       prosecute an appeal has been lost by failure to take timely action[.]”).

¶ 11         The third is whether the orders violated the Fourth Amendment. I would hold

       that they did not, under our Supreme Court’s decision in State v. Hilton, 378 N.C.

       692, 2021-NCSC-115, 862 S.E.2d 806, and our Court’s recent decisions interpreting

       and applying Hilton in State v. Carter, 2022-NCCOA-262 ¶¶ 18-20 and State v.

       Anthony, 2022-NCCOA-414 ¶¶ 24-32—decisions we are bound to follow as an
                                          STATE V. PERKINS

                                           2022-NCCOA-38

                                          Opinion of the Court



       intermediate appellate court that cannot overrule itself—see, e.g., Upchurch v. Harp

       Builders, Inc., 2022-NCCOA-301 ¶ 11 (“[W]here a panel of this Court has decided a

       legal issue, future panels are bound to follow that precedent. This is so even if the

       previous panel’s decision involved narrowing or distinguishing an earlier controlling

       precedent—even one from the Supreme Court[.]”) (quoting State v. Gonzalez, 263 N.C.

       App. 527, 531, 823 S.E.2d 886, 888-89 (2019)). Neither of my colleagues would reach

       the issue of whether the orders violated the Fourth Amendment.

¶ 12         Their stated reasons differ. Judge Tyson would not issue a writ of certiorari

       simply because Defendant’s Fourth Amendment arguments lack merit, and because

       Judge Tyson takes our Supreme Court’s decision in State v. Ricks, 378 N.C. 737, 2021-

       NCSC-116, to be controlling here. In Ricks, the Supreme Court held that our Court

       abused its discretion when it reviewed an SBM order upon issuance of a writ of

       certiorari where the defendant’s petition did not “show merit or that error was

       probably committed below.” Id. at 743, 2021-NCSC-116 ¶ 11. Under Ricks, the

       jurisdictional question is thus not analytically prior to the merits of the appeal.

¶ 13         A majority of the Court agrees that this case is distinguishable from Ricks

       because of the nature of the division of the panel on the second question presented by

       the case. But my colleagues disagree about why we cannot review the merits of the

       2020 SBM orders. While Judge Tyson argues doing so is an abuse of discretion under

       Ricks because Defendant’s Fourth Amendment arguments lack merit, Judge Murphy
                                          STATE V. PERKINS

                                            2022-NCCOA-38

                                          Opinion of the Court



       would hold that we lack subject matter jurisdiction to review the 2020 SBM orders—

       setting aside whether the arguments about them have merit—even upon issuance of

       a writ of certiorari, and even though Judge Murphy concurs in the issuance of the

       writ.   In other words, Judge Murphy agrees to grant a writ that expands our

       jurisdiction to address the second issue raised by Defendant in his brief in order to

       express the view that we have no jurisdiction over the issue, even though issuance of

       the writ is what gives us jurisdiction over the issue. This is an unusual situation and

       one unlike Ricks in the view of the majority of the Court, which includes Judge

       Murphy.

¶ 14           In Ricks, our Court issued a writ of certiorari and invoked Rule 2 of the North

       Carolina Rules of Appellate Procedure to suspend the application of the Rules “[t]o

       prevent manifest injustice[,]” N.C. R. App. P. 2, and reviewed two SBM orders, State

       v. Ricks, 271 N.C. App. 348, 358, 843 S.E.2d 652, 661-62, rev’d, 378 N.C. 737, 2021-

       NCSC-116 (2020), something our Court had been doing as a matter of course for quite

       some time before the Supreme Court’s decision in Ricks, see State v. Barnes, 278 N.C.

       App. 245, 247-50, 2021-NCCOA-304 ¶ 8-14; State v. Sheridan, 263 N.C. App. 697,

       707-08, 824 S.E.2d 146, 154 (2019); State v. Oxendine, 206 N.C. App. 205, 209, 696

       S.E.2d 850, 853 (2010), notwithstanding the view expressed frequently, if not entirely

       consistently, Sheridan, 263 N.C. App. at 707-08, 824 S.E.2d at 154, by Judge Tyson

       in this case, who was also the dissenting judge in Ricks when the case was at our
                                          STATE V. PERKINS

                                            2022-NCCOA-38

                                          Opinion of the Court



       Court, see, e.g., Ricks, 271 N.C. App. at 364-65, 843 S.E.2d at 666, (Tyson, J.,

       dissenting) (“To trigger this Court’s discretion to allow the petition and issue the writ,

       Defendant’s ‘petition for this writ of certiorari must show merit or that error was

       probably committed below.’”) (marks omitted) (quoting State v. Grundler, 251 N.C.

       177, 189, 111 S.E.2d 1, 9 (1959)). Judge Tyson’s view prevailed at the Supreme Court

       in Ricks, however.

¶ 15         I would invoke Rule 2 and suspend the application of the North Carolina Rules

       of Appellate Procedure in this case “to prevent manifest injustice[,]” but the manifest

       injustice I wish to prevent is not the “harsh[] . . . result [that] application of our

       Appellate Rules . . . [results in] a defendant [being] deprived of any relief from a

       potentially unconstitutional order[.]” State v. Cozart, 260 N.C. App. 96, 104, 817

       S.E.2d 599, 604 (2018) (Zachary, J., concurring).

¶ 16         Instead, the manifest injustice I would prevent by invoking Rule 2 to review

       the SBM orders and holding that they do not violate Defendant’s Fourth Amendment

       rights is what my colleagues’ project appears to be, though they disagree about the

       means to achieve it—which is to avoid following our Court’s recent, controlling

       decisions in Carter and Anthony, even though that is what In re Civil Penalty, 324

       N.C. 373, 379 S.E.2d 30 (1989), Gonzalez, and Upchurch—controlling precedent from

       our Court—require. See, e.g., In re Civil Penalty, 324 N.C. at 384, 379 S.E.2d at 37

       (“Where a panel of the Court of Appeals has decided the same issue, albeit in a
                                         STATE V. PERKINS

                                           2022-NCCOA-38

                                         Opinion of the Court



       different case, a subsequent panel of the same court is bound by that precedent,

       unless it has been overturned by a higher court.”); Gonzalez, 263 N.C. App. 527, 531,

       823 S.E.2d at 888 (“This is so even if the previous panel’s decision involved narrowing

       or distinguishing an earlier controlling precedent—even one from the Supreme

       Court—as was the case in In re Civil Penalty.”); Upchurch, 2022-NCCOA-301 ¶ 12

       (noting that our Court cannot overrule itself unless “two lines of irreconcilable

       precedent develop independently—meaning the cases never acknowledge each other

       or their conflict”). If my colleagues agreed on the means to achieve this end, the

       manifest injustice that would result would be the deliberate “creation of two lines of

       irreconcilable precedent[.]” Gonzalez, 263 N.C. App. at 531, 823 S.E.2d at 889.

¶ 17         Because (1) a majority of the Court issues a writ of certiorari to review the 2020

       SBM orders per opinion; (2) In re Civil Penalty, Gonzalez, and Upchurch mean that

       our Court’s interpretation and application of Hilton in Carter and Anthony control on

       the issue of whether the 2020 SBM orders violated Defendant’s rights under the

       Fourth Amendment—even over the Supreme Court’s decision in Hilton itself—see

       Gonzalez, 263 N.C. App. at 531, 823 S.E.2d at 888-89; (3) Carter holds that “[o]ur

       Supreme Court’s decision in Hilton concluded that for aggravated offenders, [such as

       Defendant,] the imposition of lifetime SBM causes only a limited intrusion into [a]

       diminished privacy expectation[,]” 2022-NCCOA-262 ¶ 24, and therefore does not

       violate the Fourth Amendment; and (4) review of the reasonableness of an SBM order
                                          STATE V. PERKINS

                                           2022-NCCOA-38

                                          Opinion of the Court



       is de novo, id. ¶ 14, I would hold that Defendant’s Fourth Amendment rights were

       not violated by the 2020 SBM orders.

       B. The Indictments Are Facially Valid

¶ 18         Defendant argues that the indictments are facially invalid because rather than

       identifying the victim by name, they identify the victim by the victim’s initials and

       date of birth. We disagree. The panel is unanimous on this point.

¶ 19         “It is well settled that a valid bill of indictment is essential to the jurisdiction

       of the trial court to try an accused for a felony.” State v. Campbell, 368 N.C. 83, 86,

       772 S.E.2d 440, 443 (2015) (internal marks and citation omitted). “The purpose of

       the indictment is to give a defendant reasonable notice of the charge against his so

       that he may prepare for trial.” Id. (citation omitted). “[A]n indictment must allege

       all the essential elements of the offense . . . , but an indictment couched in the

       language of the statute is generally sufficient[.]” State v. Mostafavi, 370 N.C. 681,

       685, 811 S.E.2d 138, 141 (2018) (cleaned up). An indictment is facially invalid only if

       it omits an element of the offense charged. State v. Sechrest, 277 N.C. App. 372, 375,

       2021-NCCOA-204 ¶ 10.

¶ 20         Short-form indictments specifically authorized by statute are deemed facially

       valid, even if they omit an element of the offense charged, as long as they comply with

       the enabling statute. See, e.g., State v. Lowe, 295 N.C. 596, 599-604, 247 S.E.2d 878,

       881-84 (1978) (affirming the authority of the General Assembly “to relieve the State
                                          STATE V. PERKINS

                                            2022-NCCOA-38

                                          Opinion of the Court



       of the common law requirement that every element of the offense be alleged”).

       Moreover, we have previously held that under N.C. Gen. Stat. §§ 15-144.1 and -144.2,

       short-form indictments charging the crimes of rape and statutory sexual offense using

       the victim’s initials to identify the victim are facially valid. State v. McKoy, 196 N.C.

       App. 652, 657-58, 675 S.E.2d 409, 411-14, disc. rev. denied, 363 N.C. 586, 683 S.E.2d

       215 (2009).

¶ 21         However, because a facially invalid indictment does not “confer subject-matter

       jurisdiction on the trial court[,]” State v. Lyons, 268 N.C. App. 603, 607, 836 S.E.2d

       917, 920 (2019), (citation omitted), “[a] defendant can challenge the facial validity of

       an indictment at any time, and a conviction based on an invalid indictment must be

       vacated[,]” Campbell, 368 N.C. at 86, 772 S.E.2d at 443 (citation omitted). “[W]e

       review the sufficiency of an indictment de novo.” McKoy, 196 N.C. App. at 652, 675

       S.E.2d at 409.

¶ 22         The indictments charging Defendant with rape and statutory sexual offense

       identify the victim with greater precision than required by McKoy or N.C. Gen. Stat.

       §§ 15-144.1 and -144.2, the statutes authorizing the use of short-form indictments to

       charge rape and statutory sexual offense, because they include the victim’s date of

       birth as well as the victim’s initials. McKoy controls here and we hold that these

       indictments are facially valid. They provided Defendant with ample notice to prepare

       a defense, as well as adequately defining the offenses so that Defendant could plead
                                                STATE V. PERKINS

                                                  2022-NCCOA-38

                                                Opinion of the Court



       the verdicts in bar of any double jeopardy.

¶ 23           North Carolina General Statute § 14-178(a) defined incest at the relevant time

       in pertinent part here as the crime of a “person engag[ing] in carnal intercourse with

       the person’s . . . legally adopted child[.]” N.C. Gen. Stat. § 14-178(a) (2008).

¶ 24           The indictment charging Defendant with incest avers in relevant part that

                       on or about December 1, 2008 through December 31, 2008,
                       . . . [Defendant] unlawfully, willfully and feloniously did
                       have carnal intercourse with CBA (dob: [XX/XX/XXXX]),
                       who is [] [Defendant’s] stepchild and [] [Defendant] was
                       aware that he was CBA’s stepfather.

¶ 25           This indictment contains all of the elements of the offense, and the allegations

       hew carefully to the statutory definition of the crime. It too provided Defendant with

       ample notice to prepare a defense, as well as defining the offense sufficiently to

       prevent the risk of double jeopardy. We therefore hold that this indictment is facially

       valid as well.5



               5 The State argues that this issue is outside the scope of this appeal because it “goes beyond
       the limited scope of this Court’s 10 July 2017 order remanding this case to the superior court for
       reconsideration of [D]efendant’s MAR.” While we are sympathetic to the intuition behind this
       argument—that Defendant is, on some level, getting a second bite at the apple by raising an argument
       in his second appeal to our Court that was not raised in the first—we note that both appeals were
       appeals of right, and there is no rule against what Defendant has done. In addition, because the facial
       validity of an indictment is a subject matter-jurisdictional requirement, State v. Lyons, 268 N.C. App.
       603, 607, 836 S.E.2d 917, 920 (2019), “[a] defendant can challenge the facial validity of an indictment
       at any time,” State v. Campbell, 368 N.C. 83, 86, 772 S.E.2d 440, 443 (2015) (citation omitted). It
       should be familiar learning that “the proceedings of a court without jurisdiction of the subject matter
       are a nullity, and without subject matter jurisdiction, a court has no power to act.” Boseman v. Jarrell,
       364 N.C. 537, 548, 704 S.E.2d 494, 502 (2010) (cleaned up). The State’s argument that our
       consideration of this issue is barred by the doctrine of res judicata fails for the same reason.
                                                 STATE V. PERKINS

                                                   2022-NCCOA-38

                                                 Opinion of the Court



       C. The SBM Orders Are Properly Before Our Court

¶ 26           Certiorari is one means available to appellate courts like ours to enlarge our

       jurisdiction.6 See N.C. R. App. P. 21(a)(1). It is “a common law writ issuing from a

       superior court to an inferior court, . . . commanding it to send up the record of a

       particular case for review.” Wheeler v. Thabit, 261 N.C. 479, 480, 135 S.E.2d 10, 11

       (1964) (citations omitted). Issuance of the writ divests the lower court of jurisdiction

       over the matter. See id. at 480-81, 135 S.E.2d at 11. Certiorari is a discretionary

       writ, and as such, is “not one to which the moving party is entitled as a matter of

       right.” Womble v. Moncure Mill & Gin Co., 194 N.C. 577, 579, 140 S.E. 230, 231

       (1927). “[D]iscretion in a legal sense means the power of free decision; undirected

       choice; the authority to choose between alternative courses of action.” Burton v. City

       of Reidsville, 243 N.C. 405, 407, 90 S.E.2d 700, 702 (1956).

¶ 27           In Ricks, relying on old cases that emphasized the importance of the

       underlying merit of a petition for certiorari to a court’s decision to issue the writ, our

       Supreme Court held that our Court abused its discretion when it suspended the



               6 Another is the express authorization the General Assembly has given us in N.C. Gen. Stat.
       § 7A-32(c), which confers “[t]he Court of Appeals [with] [] jurisdiction . . . to supervise and control the
       proceedings of . . . trial courts[.]” N.C. Gen. Stat. § 7A-32(c) (2021). Our Supreme Court has construed
       § 7A-32(c) to authorize “the appellate courts of this State in their discretion [to] review an order of the
       trial court, not otherwise appealable, when such review will serve the expeditious administration of
       justice or some other exigent purpose.” Stanback v. Stanback, 287 N.C. 448, 453-54, 215 S.E.2d 30,
       34-35 (1975). A third is our Court’s precedent that Rule 21(a)(1) of the North Carolina Rules of
       Appellate Procedure authorizes us to treat an appeal “as a petition for writ of certiorari[.]” Luther v.
       Seawell, 191 N.C. App. 139, 142, 662 S.E.2d 1, 3 (2008).
                                   STATE V. PERKINS

                                     2022-NCCOA-38

                                   Opinion of the Court



application of the Rules of Appellate Procedure under Rule 2 and reviewed two SBM

orders upon issuance of a writ of certiorari where the defendant’s petition did not

“show merit or that error was probably committed below.” Id. at 741, ¶ 6 (quoting

Grundler, 251 N.C. at 189, 111 S.E.2d at 9 (citing In re Snelgrove, 208 N.C. 670, 672,

182 S.E. 335, 336 (1935)). The language of many of these old cases make issuance of

a writ of certiorari seem like an extraordinarily difficult request to get a court to

accede to indeed. See, e.g., In re Snelgrove, 208 N.C. at 671-72, 182 S.E. at 336

(“Certiorari is a discretionary writ, to be issued only for good or sufficient cause

shown, and the party seeking it is required, not only to negative laches on his part in

prosecuting the appeal, but also to show merit or that he has reasonable grounds for

asking that the case be brought up and reviewed on appeal. Simply because a party

has not appealed, or has lost his right of appeal, even through no fault of his own, is

not sufficient to entitle him to a certiorari. A party is entitled to a writ of certiorari

when–and only when–the failure to perfect the appeal is due to some error or act of

the court or its officers, and not to any fault or neglect of the party or his agent. Two

things, therefore, should be made to appear on application for certiorari: First,

diligence in prosecuting the appeal, except in cases where no appeal lies, when

freedom from laches in applying for the writ should be shown; and, second, merit, or

that probable error was committed on the hearing.”) (cleaned up).
                                          STATE V. PERKINS

                                            2022-NCCOA-38

                                          Opinion of the Court



          1. The History of Rule Appellate Rule 21 Suggests that Ricks Was
             Wrongly Decided

¶ 28         When the Rules of Appellate Procedure were first adopted on 13 June 1975, see

       287 N.C. at 671, the language of Rule 21—which is virtually unchanged in the version

       of Rule 21 in effect today, except for the additions of subsection (e) in 1984, see 312

       N.C. at 824, and subsection (f) in 1988, see 324 N.C. at 662—was, and today still is,

       much more obliging than the language of those old cases. Compare N.C. R. App. P.

       21(a)(1) (“The writ of certiorari may be issued in appropriate circumstances by either

       appellate court to permit review of . . . orders of trial tribunals when the right to

       prosecute an appeal has been lost by failure to take timely action[.]”) (emphasis added)

       with In re Snelgrove, 208 N.C. at 672, 182 S.E. at 336 (“Simply because a party has

       not appealed, or has lost his right of appeal, even through no fault of his own, is not

       sufficient to entitle him to a certiorari.”) (emphasis added).        Instead, Rule 21

       provided, as it does today, see N.C. R. App. P. 21(a)(1), that “[t]he writ of certiorari

       may be issued in appropriate circumstances by either appellate court to permit review

       of . . . orders of trial tribunals when the right to prosecute an appeal has been lost by

       failure to take timely action[,]” 287 N.C. at 728.

¶ 29         The Drafting Committee notes to Rule 21 explain that the Rule “establishes

       that certiorari may lie from either appellate court to permit review of trial tribunal

       judgments when [an] ordinary appeal right has been lost or does not exist” and,
                                           STATE V. PERKINS

                                             2022-NCCOA-38

                                           Opinion of the Court



       “following traditional practice in the use of this discretionary writ, . . . the question of

       its timeliness in a particular case is to be determined as a part of the general question

       of its propriety as an extraordinary mode of review.” Id. at 730 (emphasis added).

       The Drafting Committee notes add that the provisions of subsection (c) of Rule 21

       that do not relate to timeliness, e.g., that “[t]he petition shall be filed without

       unreasonable delay[,]” N.C. R. App. P. 21(c), “elaborate upon the more sketchy

       descriptions of the practice contained in former Sup[erior] C[ourt] R[ule] 34[,]” 287

       N.C. at 730, which refers to the good cause requirement that had to be met before a

       trial court could enter an order granting a motion to compel production of discovery

       prior to 1975, Stanback v. Stanback, 287 N.C. 448, 459, 215 S.E.2d 30, 38 (1975).

¶ 30          In 1975, the Rules of Appellate Procedure—and specifically, the operative

       language of Rule 21(a) that remains unchanged today—were adopted, and the

       previously existing good cause requirement of Rule 34 of the North Carolina Rules of

       Civil Procedure was removed. See 287 N.C. at 671; 1975 S.L. 762 § 2. The Official

       Commentary to Rule 34 of the North Carolina Rules of Civil Procedure explains that

       “[t]he overwhelming proportion of the cases in which the formula of good cause ha[d]

       been applied . . . [we]re those involving trial preparation” and that courts had not

       been properly “treat[ing] documents as having . . . immunity to discovery[,]” so with

       the adoption of the new provisions of the Rules of Civil Procedure in 1975 “to govern

       trial preparation materials and experts, there [was] no longer any occasion to retain
                                         STATE V. PERKINS

                                           2022-NCCOA-38

                                         Opinion of the Court



       the requirement of good cause” in Rule 34. N.C. Gen. Stat. § 1A-1, Rule 34 (2021)

       (off. cmt.). Thus, according to the Official Commentary to Rule 34, a reduced need for

       safeguards against the wrongful disclosure of material protected by the work product

       doctrine was the reason the good faith requirement was no longer needed in Rule 34.

¶ 31         The difference between the text of Rule 21 of the Rules of Appellate Procedure

       and the language of old cases like Snelgrove and Grundler our Supreme Court relied

       upon in holding that we abused our discretion by reviewing the SBM orders at issue

       in Ricks is the same requirement of good cause the General Assembly eliminated from

       Rule 34 of the Rules of Civil Procedure in 1975, the same year the Rules of Appellate

       Procedure were adopted. See 1975 S.L. 762 § 2; 287 N.C. at 671. While the bodies

       that made these changes were different—the Drafting Committee drafted the Rules

       of Appellate Procedure and our Supreme Court approved them, see 287 N.C. at 671—

       and the General Assembly adopted Session Law 1975-762, see 1975 S.L. 762—it

       seems a fair inference that the drafters of Rule 21 of the Rules of Appellate Procedure

       and our Supreme Court in adopting Rule 21 in 1975 intended to discard, rather than

       retain, the good cause requirement for issuance of a writ of certiorari the old cases

       relied upon by our Supreme Court in Ricks suggests existed prior to the adoption of

       the Rules of Appellate Procedure in 1975.

¶ 32         The reason is that certiorari is a discretionary writ and the express language

       of the version of Rule 21 adopted by the Supreme Court in 1975 is flatly inconsistent
                                          STATE V. PERKINS

                                            2022-NCCOA-38

                                          Opinion of the Court



       with the language of the old cases predating its adoption. See, e.g., 287 N.C. at 728

       (“The writ of certiorari may be issued in appropriate circumstances by either

       appellate court to permit review of . . . orders of trial tribunals when the right to

       prosecute an appeal has been lost by failure to take timely action[.]”) (emphasis added);

       In re Snelgrove, 208 N.C. at 672, 182 S.E. at 336 (“Simply because a party has not

       appealed, or has lost his right of appeal, even through no fault of his own, is not

       sufficient to entitle him to a certiorari.”) (emphasis added).

¶ 33         Since the best evidence of the inference that the drafters of Rule 21 of the Rules

       of Appellate Procedure and our Supreme Court in adopting Rule 21 in 1975 intended

       to discard, rather than retain, the good cause requirement for issuance of a writ of

       certiorari is the language the drafters chose and the Supreme Court approved in

       1975—which is unchanged today—the Supreme Court in Ricks should have applied

       Rule 21 as it is written rather than as it had described the writ of certiorari in an

       opinion that predated the adoption of Rule 21 by 40 years. Rule 21 provides that

       “[t]he writ of certiorari may be issued in appropriate circumstances by either

       appellate court to permit review of . . . orders of trial tribunals when the right to

       prosecute an appeal has been lost by failure to take timely action[.]” N.C. R. App. P.

       21(a)(1) (emphasis added). See also 287 N.C. at 728 (“The writ . . . may be issued in

       appropriate circumstances . . . when the right to prosecute an appeal has been lost by

       failure to take timely action[.]”) (emphasis added). “Appropriate” means “right for
                                           STATE V. PERKINS

                                            2022-NCCOA-38

                                           Opinion of the Court



       the purpose; suitable; fit; proper[.]”    Appropriate, Webster’s New World College

       Dictionary 70 (5th ed. 2014).

¶ 34         We should first “look to the plain meaning of the [words of Rule 21] to ascertain

       [our Supreme Court’s] intent.” Town of Boone v. State, 369 N.C. 126, 132, 794 S.E.2d

       710, 715.    See also Antonin Scalia and Bryan A. Garner, Reading Law:                The

       Interpretation of Legal Texts 69 (2012) (“The ordinary-meaning rule is the most

       fundamental semantic rule of interpretation.          It governs constitutions, statutes,

       rules, and private instruments. Interpreters should not be required to divine arcane

       nuances or to discover hidden meanings.”). “Because the actual words used” by the

       drafters and adopted by our Supreme Court “are the clearest manifestation of [their]

       intent, we [should] give every word . . . effect, presuming . . . [each word was] carefully

       chose[n.]” N.C. Dep’t of Corr. v. N.C. Med. Bd., 363 N.C. 189, 201, 675 S.E.2d 641,

       649 (2009) (citation omitted). As the Drafting Committee notes to Rule 21 explain,

       the Rule “follow[s] traditional practice in the use of this discretionary writ[.]” 287

       N.C. at 730 (emphasis added). “Discretion” is “the power of free decision; undirected

       choice; the authority to choose between alternative courses of action.” Burton, 243

       N.C. at 407, 90 S.E.2d at 702.

¶ 35         We also must be mindful of the longstanding presumption that the lawmakers

       in 1975 were “fully cognizant of prior and existing law within the subject matter of

       [their] enactment.” Biddix v. Henredon Furniture Indus., Inc., 76 N.C. App. 30, 34,
                                         STATE V. PERKINS

                                           2022-NCCOA-38

                                          Opinion of the Court



       331 S.E.2d 717, 720 (1985) (citation omitted). In doing so, we must bear in mind “the

       long-standing rules of interpretation and construction . . . [,] expressio unius est

       exclusio alterius, [i.e.,] the expression of one thing is the exclusion of another.”

       Mangum v. Raleigh Bd. of Adjustment, 196 N.C. App. 249, 255, 674 S.E.2d 742, 747

       (2009). “Expressio unius, also known as inclusio unius, is . . . the communicative

       device known as negative implication.” Scalia & Garner, supra, at 107. Although

       “application of the expressio unius canon depends . . . on context,” Cooper v. Berger,

       371 N.C. 799, 810, 822 S.E.2d 286, 296 (2018) (internal marks and citation omitted),

       “[t]he doctrine properly applies [] when the unius (or technically, unum, the thing

       specified) can reasonably be thought to be an expression of all that shares in the grant

       or prohibition involved[,]” Scalia & Garner, supra, at 107.

¶ 36         I do not believe it is a stretch to infer from the elimination of the good cause

       requirement in Rule 45 of the Rules of Civil Procedure in 1975 in the “rewrit[ing] [of]

       the Rules of Civil Procedure [g]overning [d]iscovery and [d]epositions[,]” 1975 S.L.

       762 (title), and the absence of a good cause requirement in the text of Rule 21 of the

       Rules of Appellate Procedure adopted by our Supreme Court that same year, see 287

       N.C. at 671, that the drafters of Rule 21 in drafting Rule 21 and our Supreme Court

       in adopting it intended to eliminate the good cause requirement for issuance of a writ

       of certiorari suggested in such demanding terms by the old cases relied upon by the

       Supreme Court in Ricks. To my mind, the “unum, the thing specified[,]” that is, the
                                         STATE V. PERKINS

                                           2022-NCCOA-38

                                         Opinion of the Court



       rules of court applicable in North Carolina in 1975, including not only the Rules of

       Civil Procedure, but also the Rules of Appellate Procedure, “can reasonably be

       thought to [have] be[en] an expression of all that shares in the . . . [elimination]

       involved[,]” Scalia & Garner, supra, at 107, that is, the good cause requirement

       articulated in such demanding terms by the Supreme Court in Snelgrove, which was

       decided 40 years before Rule 21 of the Rules of Appellate Procedure was adopted.

          2. Ricks Was a Sharp Rebuke of a Decade-Long Practice of Our Court

¶ 37         To promote judicial economy and avoid the “harsh[] . . . result [of] . . . a

       defendant [being] deprived of [] relief from a potentially unconstitutional order[.]”

       Cozart, 260 N.C. App. at 104, 817 S.E.2d at 604 (Zachary, J., concurring), our Court

       had routinely and efficiently been issuing writs of certiorari and suspending the Rules

       of Appellate Procedure under Rule 2 in cases involving SBM orders that had not been

       properly appealed prior to our Supreme Court’s decision in Ricks. See Barnes, 278

       N.C. App. at 247-50, 2021-NCCOA-304 ¶ 8-14; Sheridan, 263 N.C. App. at 707-08,

       824 S.E.2d at 154; Oxendine, 206 N.C. App. at 209, 696 S.E.2d at 853. Rule 2

       authorizes our Court to “suspend or vary the requirements or provisions” of the North

       Carolina Rules of Appellate Procedure “[t]o prevent manifest injustice to a party, or

       to expedite decision in the public interest, . . . in a case pending before [us] upon

       application of a party or upon [our] own initiative,” allowing us to “order proceedings

       in accordance with [our] directions.” N.C. R. App. P. 2.
                                          STATE V. PERKINS

                                            2022-NCCOA-38

                                          Opinion of the Court



¶ 38         The reason SBM orders are frequently not properly appealed is the

       idiosyncratic requirement that an SBM order be appealed in writing because it is

       considered civil rather than criminal in nature, State v. Brooks, 204 N.C. App. 193,

       194-95, 693 S.E.2d 204, 206 (2010), while appeal from the judgment entered upon the

       jury’s verdict containing the rest of a particular offender’s sentence can be noticed in

       open court, N.C. R. App. 4(a)(1). In virtually every case in which our Court had been

       suspending the Rules of Appellate Procedure under Rule 2 and reviewing an

       improperly appealed SBM order upon issuance of a writ of certiorari prior to our

       Supreme Court’s decision in Ricks, the reason appeal had not been properly noticed

       from the SBM order was that defense counsel had neglected to enter written notice

       of appeal of the SBM order separately from the oral notice of appeal counsel gave in

       open court after the trial court sentenced the defendant. See, e.g., Barnes, 278 N.C.

       App. at 247-48, 2021-NCCOA-304 ¶ 9 (“Because of the civil nature of SBM hearings,

       a defendant must file a written notice of appeal from an SBM order pursuant to

       Appellate Rule 3. . . . In the present case, because [the] defendant’s oral notice of

       appeal was insufficient to confer jurisdiction on this Court . . . , defendant filed a

       petition for a writ of certiorari . . . seeking review of the order imposing lifetime

       enrollment in SBM.”); Sheridan, 263 N.C. App. at 707, 824 S.E.2d at 154 (“Defendant

       did not file written notice of appeal for the SBM determination, as required by N.C.

       R. App. P. 3. Defendant filed a petition for writ of certiorari, requesting this Court to
                                           STATE V. PERKINS

                                             2022-NCCOA-38

                                            Opinion of the Court



       consider his arguments on the merits.”); Oxendine, 206 N.C. App. at 209, 696 S.E.2d

       at 853 (“We note that [the] defendant gave oral notice of appeal at the SBM hearing

       from the trial court’s final order. . . . [D]efendant’s oral notice of appeal is insufficient

       to confer jurisdiction on this Court. . . . However, . . . we ex mero motu treat [the]

       defendant’s brief as a petition for certiorari and grant said petition to address the

       merits of defendant’s appeal.”).

¶ 39          See also State v. Mack, 277 N.C. App. 505, 515, 2021-NCCOA-215 ¶ 30-31;

       State v. Gordon, 278 N.C. App. 119, 124, 2021-NCCOA-273 ¶ 15; State v. Robinson,

       275 N.C. App. 876, 886, 854 S.E.2d 407, 413 (2020); State v. Mangum, 270 N.C. App.

       327, 333-34, 840 S.E.2d 862, 867-68 (2020); State v. Thompson, 273 N.C. App. 686,

       689, 852 S.E.2d 365, 369 (2020); State v. Hutchens, 272 N.C. App. 156, 159-60, 846

       S.E.2d 306, 310 (2020); State v. Perez, 275 N.C. App. 860, 864-65, 854 S.E.2d 15, 20

       (2020); State v. Lopez, 264 N.C. App. 496, 503-04, 826 S.E.2d 498, 503-04 (2019); State

       v. Harding, 258 N.C. App. 306, 320, 813 S.E.2d 254, 265 (2018); State v. Lindsey, 260

       N.C. App. 640, 642, 818 S.E.2d 344, 346 (2018); State v. Martinez, 253 N.C. App. 574,

       585 n.7, 801 S.E.2d 356, 363 n.7 (2017); State v. Dye, 254 N.C. App. 161, 167-68, 802

       S.E.2d 737, 741 (2017); State v. Shore, 255 N.C. App. 420, 424, 804 S.E.2d 606, 609

       (2017); State v. Springle, 244 N.C. App. 760, 762-64, 781 S.E.2d 518, 520-21 (2016);

       State v. Robinson, 249 N.C. App. 568, 571-72, 791 S.E.2d 862, 865 (2016); State v.

       Harris, 243 N.C. App. 728, 732, 778 S.E.2d 875, 878 (2015); State v. Hicks, 239 N.C.
                                         STATE V. PERKINS

                                          2022-NCCOA-38

                                         Opinion of the Court



       App. 396, 400, 768 S.E.2d 373, 375-76 (2015); State v. Green, 229 N.C. App. 121, 128,

       746 S.E.2d 457, 464 (2013); State v. Lineberry, 221 N.C. App. 241, 242, 726 S.E.2d

       205, 206-07 (2012); State v. Brown, 211 N.C. App. 427, 441 n.7, 710 S.E.2d 265, 275

       n.7 (2011); State v. Mann, 214 N.C. App. 155, 157, 715 S.E.2d 213, 215 (2011); State

       v. Towe, 210 N.C. App. 430, 434, 707 S.E.2d 770, 774 (2011); State v. Stokes, 216 N.C.

       App. 529, 537-38, 718 S.E.2d 174, 180 (2011); State v. Green, 211 N.C. App. 599, 600-

       01, 710 S.E.2d 292, 294 (2011); State v. Clark, 211 N.C. App. 60, 70-71, 714 S.E.2d

       754, 761-62 (2011); State v. Sprouse, 217 N.C. App. 230, 238-39, 719 S.E.2d 234, 241

       (2011); State v. May, 207 N.C. App. 260, 262, 700 S.E.2d 42, 44 (2010); State v.

       Williams, 207 N.C. App. 499, 501, 700 S.E.2d 774, 775 (2010); State v. Cowan, 207

       N.C. App. 192, 195-96, 700 S.E.2d 239, 241-42 (2010); State v. Clayton, 206 N.C. App.

       300, 302-03, 697 S.E.2d 428, 430-31 (2010); State v. Brooks, 204 N.C. App. 193, 194-

       95, 693 S.E.2d 204, 206 (2010).

          3. Some of the Consequences of Ricks May Not have Been Intended

¶ 40         Ricks expresses a judgment that our Court’s permissive invocation of Rule 2

       and generosity in issuing writs of certiorari to review SBM orders had been excessive

       over the roughly ten-year course of that practice of our Court documented above. See,

       e.g., 378 N.C. at 742, 2021-NCSC-116 ¶ 10 (“Defendant is no different from other

       defendants who failed to preserve their constitutional arguments.”). And perhaps it

       had been. Yet, the Supreme Court’s holding in Ricks has had—and will continue to
                                          STATE V. PERKINS

                                           2022-NCCOA-38

                                          Opinion of the Court



       have—a tremendous practical impact at our Court, which may not have been

       intended. For Ricks is understood to hold not just that the jurisdictional question is

       not analytically prior to the merits of the appeal in a case where an SBM order has

       not been properly appealed; instead, it is understood to hold that the jurisdictional

       question is not analytically prior to the merits of the appeal in all cases. And that

       understanding has created conditions favorable to the proliferation of a shadow

       docket at our Court, and a shadow docket at our Court has proliferated because of

       Ricks.

¶ 41            In a shadow docket, a court enters “a range of orders and summary decisions

       that defy its normal procedural regularity.” William Baude, Foreword: The Supreme

       Court’s Shadow Docket, 9 N.Y.U. J. L. & Liberty 1 (2015). Shadow dockets have

       recently increasingly become the subject of criticism among members of the legal

       profession and even the general public because the summary disposition of cases in a

       shadow docket suffers from a lack of transparency. See id. The reason is simple: for

       most everyone, they are black boxes; nobody knows what goes on inside them, and

       that undermines public confidence in the results they produce.

¶ 42            The proliferation of a shadow docket at our Court also has troubling

       implications for North Carolinians because in North Carolina, except in exceptional

       appeals—namely, capital appeals, business court appeals, and class action

       certification appeals, N.C. Gen. Stat. § 7A-27(a) (2021)—a North Carolinian’s right to
                                         STATE V. PERKINS

                                           2022-NCCOA-38

                                          Opinion of the Court



       an appeal of right to our Supreme Court generally depends on whether there was a

       dissent at our Court in the appellant’s first appeal of right, id. § 7A-30(2). Although

       there is an exception from this rule for appeals “that directly involve[] a substantial

       question arising under the Constitution of the United States or of this State[,]” and

       the Supreme Court always enjoys the power to review any appeal in its discretion, id.

       § 7A-31(a), generally speaking, an appellant in North Carolina does not have an

       appeal of right to our Supreme Court unless there is division among the judges of our

       Court and one of the judges on the three-judge panel assigned to decide the case at

       our Court authors a dissent, see id. § 7A-30(2).

¶ 43         If the jurisdictional question is not analytically prior to the merits of the

       appeal, as it now no longer is because of our Supreme Court’s decision in Ricks, then

       there is a category of cases that will be dismissed by our Court based on the analysis

       in Ricks that would have been the same cases where the appellant had an appeal of

       right to our Supreme Court before Ricks was decided. The shadow docket at our

       Court after Ricks is populated by these cases. See, for example, below, a picture of

       the first page of an order deciding a case on the shadow docket of our Court that now

       exists because of Ricks. Before Ricks was decided, the defendant in that case would

       have unquestionably enjoyed an appeal of right to our Supreme Court under N.C.

       Gen. Stat. § 7A-30(2). After Ricks, however, it is less clear if this same defendant has

       such a right.
                                        STATE V. PERKINS

                                         2022-NCCOA-38

                                        Opinion of the Court



¶ 44         Orders like the one below also are difficult to access—even for members of the

       legal profession, let alone by the general public—because they are not available in

       popular legal research databases and a person interested in reviewing such an order

       needs to know the case number to access the order on the Court’s website.
                                        STATE V. PERKINS

                                          2022-NCCOA-38

                                        Opinion of the Court




¶ 45         Nevertheless, a majority of the Court in this case issues a writ of certiorari.

       Ricks is therefore distinguishable from this case in my view because of the nature of
                                         STATE V. PERKINS

                                           2022-NCCOA-38

                                         Opinion of the Court



       the division of the Court on both the second and third issues presented in this case,

       with each judge writing an opinion in seriatim because none agrees with the other.

       While Judge Tyson believes Ricks controls here, a majority of the Court holds that

       this case is distinguishable from Ricks because of the nature of the division of the

       Court. Ricks involved a more straightforward voting breakdown, with two judges in

       full agreement in the majority and Judge Tyson dissenting. Because of the lack of

       agreement among the judges of this panel on the second and third issues in the case,

       Judge Murphy and I issue a writ of certiorari on behalf of the Court to review the

       2020 SBM orders.

       D. Carter Requires Us to Affirm the 2020 Orders

¶ 46         I would invoke Rule 2 and suspend the application of the North Carolina Rules

       of Appellate Procedure to review the SBM orders and hold that they do not violate

       Defendant’s Fourth Amendment rights. Our Court’s recent decisions in Carter and

       Anthony hold that review of the reasonableness of an SBM order is de novo, 2022-

       NCCOA-262 ¶ 14; 2022-NCCOA-414 ¶ 9, and “that the SBM statute as applied to

       aggravated offenders [such as Defendant, all of whose four convictions at issue in this

       appeal qualify as aggravated offenses under N.C. Gen. Stat. § 14-208.6,] is not

       unconstitutional[,]” 2022-NCCOA-262 ¶ 18. I would therefore affirm the 2020 SBM

       orders.

¶ 47         I concede that the reasonableness of the 2020 SBM orders has not been
                                         STATE V. PERKINS

                                           2022-NCCOA-38

                                          Opinion of the Court



       preserved for appellate review as required by precedent from our Court, Cozart, 260

       N.C. at 101, 817 S.E.2d at 603, and our Supreme Court, Ricks, 2021-NCSC-116 ¶ 10,

       because Defendant’s MAR counsel did not dispute the reasonableness of Defendant

       being required to enroll in lifetime SBM at the 2020 resentencing. This is not entirely

       surprising based on Defendant’s age at the time of the resentencing hearing, however:

       the resentencing court’s decision whether to impose consecutive, presumptive-term

       sentences for the convictions like the trial court had, but with a correct prior record

       level calculation, or to instead impose concurrent sentences for the convictions was

       the difference between Defendant ever being released from prison or not. It is not

       surprising then that Defendant’s MAR counsel did not dispute the reasonableness of

       the resentencing court’s decision to order Defendant to enroll in lifetime SBM after

       the resentencing court had decided to impose consecutive, presumptive-term

       sentences for the convictions like the trial court had and not run the four sentences

       concurrently: being required to enroll in lifetime SBM matters little to someone who

       is never getting out of prison.

¶ 48         Fully cognizant that I am “tak[ing] two extraordinary steps to reach the

       merits[,]” State v. Bishop, 255 N.C. App. 767, 768-69, 805 S.E.2d 367, 369 (2017)

       (emphasis in original), and entirely persuaded that “[f]undamental fairness . . .

       depend[s] upon the consistent exercise” of our Court’s discretion to take “the

       extraordinary step of suspending the operation of the appellate rules[,]” State v. Hart,
                                         STATE V. PERKINS

                                           2022-NCCOA-38

                                          Opinion of the Court



       361 N.C. 309, 317, 644 S.E.2d 201, 206 (2007), I would invoke Rule 2 to review the

       constitutionality of the 2020 orders because, as noted above, it appears to me that my

       colleagues intend to avoid following our Court’s recent, controlling decisions in Carter

       and Anthony, even though that is what In re Civil Penalty, Gonzalez, and Upchurch

       require. See In re Civil Penalty, 324 N.C. at 384, 379 S.E.2d at 37; Gonzalez, 263 N.C.

       App. at 531, 823 S.E.2d at 888; Upchurch, 2022-NCCOA-301 ¶ 12. As noted above, if

       my colleagues agreed on the means to achieve this end, the manifest injustice that

       would result would be the deliberate “creation of two lines of irreconcilable

       precedent[.]” Gonzalez, 263 N.C. App. at 531, 823 S.E.2d at 889.

¶ 49         In my view, this is not a situation where “similarly situated litigants are

       permitted to benefit from [Rule 2] but others are not[,]” Bishop, 255 N.C. App. 767,

       770, 805 S.E.2d 367, 370, because as to Defendant, the outcome of our Court’s

       resolution of this third and final issue presented by this appeal would be the same if

       any of the judges’ opinions were the opinion of the Court: (1) I would affirm the 2020

       orders because Carter requires that result (while suspending the rules to review an

       unpreserved constitutional argument to prevent In re Civil Penalty from being

       violated); (2) Judge Tyson would dismiss this portion of the appeal, leaving the 2020

       orders in effect; and (3) Judge Murphy would hold that the trial court lacked

       jurisdiction to enter the 2020 SBM orders and they should be vacated, as the 2012

       orders are still in effect today. Thus, no litigant situated similarly to Defendant
                                         STATE V. PERKINS

                                          2022-NCCOA-38

                                         Opinion of the Court



       would benefit any more or less than Defendant from my invocation of Rule 2 here

       because not even Defendant benefits from it.

¶ 50         But our law does. As noted above, In re Civil Penalty means that our Court’s

       interpretation and application of Hilton in Carter controls on the issues of whether

       the 2020 SBM orders violated Defendant’s rights under the Fourth Amendment and

       whether review of preserved challenges to the reasonableness of lifetime SBM orders

       is de novo, 2022-NCCOA-262 ¶ 14, and Carter holds that “[o]ur Supreme Court’s

       decision in Hilton concluded that for aggravated offenders, [such as Defendant,] the

       imposition of lifetime SBM causes only a limited intrusion into [a] diminished privacy

       expectation[,]” 2022-NCCOA-262 ¶ 24, and therefore does not violate the Fourth

       Amendment, ¶ 18. As North Carolina’s intermediate appellate court, we must follow

       our prior decisions, Upchurch, 2022-NCCOA-301 ¶ 11, unless “two lines of

       irreconcilable precedent develop . . . [that] never acknowledge each other or their

       conflict[,]” ¶ 12, as would be true if Judge Murphy’s separate opinion were a majority

       opinion.

          4. The Separate Opinions

¶ 51         Judge Tyson’s opinion reads Ricks too broadly. As noted above, I believe that

       this case is distinguishable from Ricks and Judge Murphy concurs in issuing a writ

       of certiorari in this case per opinion. Also as previously noted, I believe that the

       history of Rule 21 suggests that Ricks was wrongly decided, and that Ricks has had
                                           STATE V. PERKINS

                                             2022-NCCOA-38

                                           Opinion of the Court



       negative—and perhaps, unintended—consequences, creating a shadow docket at our

       Court.

¶ 52            I must also conclude that Judge Murphy’s conclusion that the trial court lacked

       jurisdiction to enter the 2020 SBM orders is erroneous. Judge Murphy cites our

       Court’s decision in State v. Clayton, 206 N.C. App. 300, 697 S.E.2d 428 (2010), in

       support of this conclusion. This conclusion, however, appears to be based on a serious

       misreading of Clayton.

¶ 53            Clayton involved an offender who a trial judge purported to order to enroll in

       SBM for ten years on the basis of a probation violation, 206 N.C. App. at 301-02, 697

       S.E.2d at 430, when the statute that authorizes trial courts to enter SBM orders only

       does so upon an offender’s conviction “of a reportable conviction as defined by G.S. 14-

       208.6(4)[.]” N.C. Gen. Stat. § 14-208.40B(a) (2008) (emphasis added). See also N.C.

       Gen. Stat. § 14-208.40B(a) (2021) (same). At the risk of stating the obvious, probation

       violations are not and were not included in the list of reportable convictions contained

       in § 14-208.6(4), see N.C. Gen. Stat. § 14-208.6(4) (2021); N.C. Gen. Stat. § 14-208.6(4)

       (2008), because probation violations are not crimes, see, e.g., State v. Sparks, 362 N.C.

       181, 187, 657 S.E.2d 655, 659 (2008) (“[A] proceeding to revoke probation is not a

       criminal prosecution.”) (internal marks and citation omitted). Although refraining

       from committing additional crimes is a regular condition of probation in North

       Carolina, N.C. Gen. Stat. § 15A-1343(b)(1) (2021), “a probation violation is not a crime
                                          STATE V. PERKINS

                                            2022-NCCOA-38

                                          Opinion of the Court



       in itself,” Clayton, 206 N.C. App. at 305, 697 S.E.2d at 432.

¶ 54         Probation revocation hearings are frequently described as informal and

       summary, Sparks, 362 N.C. at 187, 657 S.E.2d at 659, where the North Carolina

       Rules of Evidence do not apply, State v. Murchison, 367 N.C. 461, 464, 758 S.E.2d

       356, 358 (2014). Unlike at a criminal trial, at a probation revocation hearing, “the

       alleged violation . . . need not be proven beyond a reasonable doubt” and all that is

       required instead is “that the evidence be such as to reasonably satisfy the judge in

       the exercise of h[er] sound discretion that the defendant has willfully violated a valid

       condition of probation.” Id. (internal marks and citations omitted). “Accordingly, the

       decision of the trial court is reviewed for abuse of discretion.” Id. (citation omitted).

¶ 55         Writing for our Court in Clayton, Judge, now Chief Judge, Donna Stroud

       reasoned that in the absence of any indication in the record that there had been

       compliance with the notice requirements of N.C. Gen. Stat. § 14-208.40B—the statute

       authorizing trial courts to enter orders requiring offenders to enroll in SBM—or any

       of the findings of fact in the order at issue that are required by that statute, and more

       fundamentally, because “a probation violation is not a crime . . . , much less a

       ‘reportable conviction[,]’” the trial court in that case lacked jurisdiction either to

       conduct the hearing or to order the defendant to enroll in SBM for ten years. 206

       N.C. App. at 305-06, 697 S.E.2d at 432-33.
                                         STATE V. PERKINS

                                           2022-NCCOA-38

                                          Opinion of the Court



¶ 56         Clayton was thus a straightforward application of the timeworn principle that

       where jurisdiction is statutorily conferred—as it is in the probation revocation context

       as well as the SBM context—a court cannot run afoul of its statutory remit, and when

       it does so, the extent of the excess is a nullity. Wooten, 194 N.C. App. at 527, 669

       S.E.2d at 750.    Judge Murphy reads Clayton as standing for a much broader

       proposition—that a trial court lacks jurisdiction to order an offender to enroll in SBM

       at any sentencing hearing other than the first sentencing that occurs after the

       offender is found guilty of a reportable offense and the original SBM order has not

       been specifically set aside. Judge Murphy’s theory is that an SBM order does not

       qualify as a “sentence.”

¶ 57         I disagree with this theory. For one, it was not the rationale for our Court’s

       holding in Clayton, nor is it compelled or even supported by Clayton. Second, it does

       not follow from our Supreme Court’s holding that “the SBM program . . . is not

       punitive in purpose or effect[,]” State v. Bowditch, 364 N.C. 335, 336, 700 S.E.2d 1, 2

       (2010), as Judge Murphy suggests. See, e.g., infra, at ___ (“As SBM is not a criminal

       sentence of punishment resulting from criminal judgment, but is instead a ‘civil,

       regulatory scheme,’ I conclude the trial court did not vacate the 2012 SBM orders by

       vacating Defendant’s sentence.”) (citations omitted).

             a. North Carolina Law Embraces an Expansive View of the Purposes and
                Kinds of Sentences Offenders Can Face in State Court
                                          STATE V. PERKINS

                                           2022-NCCOA-38

                                          Opinion of the Court



¶ 58         The word “sentence” is a broad one. It is true that it has been defined as “[t]he

       judgment that a court formally pronounces after finding a criminal defendant guilty”

       or “the punishment imposed on a criminal wrongdoer.”          Sentence, Black’s Law

       Dictionary (11th ed. 2019). But not all sentences a criminal defendant can face in

       state court in North Carolina are solely punitive in nature—some are remedial, at

       least in part. See, e.g., N.C. Gen. Stat. § 15A-1340.34(a) (2021) (“When sentencing a

       defendant convicted of a criminal offense, the court shall determine whether the

       defendant shall be ordered to make restitution to any victim of the offense in

       question.”). In other words, Judge Murphy’s theory that an SBM order cannot be a

       sentence because our Supreme Court has held that the SBM program is not punitive

       draws an equivalence between something definitionally qualifying as a sentence and

       having a purely punitive purpose, which excludes a sentence—restitution—from

       qualifying as a sentence—when a trial court is required to consider it as a sentence

       under N.C. Gen. Stat. § 15A-1340.34(a) in every criminal case in North Carolina

       resulting in conviction. See id.

¶ 59         Our General Assembly has not taken the narrow view of what the word

       “sentence” means that Judge Murphy’s separate opinion does. Section 15A-1340.12

       of the General Statutes articulates four, interrelated yet distinct purposes of

       sentencing in criminal cases in state court in North Carolina:

                    [(1)] impos[ing] a punishment commensurate with the
                                          STATE V. PERKINS

                                            2022-NCCOA-38

                                          Opinion of the Court



                     injury the offense has caused, taking into account factors
                     that may diminish or increase the offender’s culpability;

                     [(2)] protect[ing] the public by restraining offenders;

                     [(3)] assist[ing] the offender toward rehabilitation and
                     restoration to the community as a lawful citizen; and

                     [(4)] provid[ing] a general deterrent to criminal behavior.

       N.C. Gen. Stat. § 15A-1340.12 (2021). Judge Murphy’s separate opinion ignores the

       clearly expressed intent of the General Assembly in § 15A-1340.12 by insisting that

       the only purpose of a sentence can be punishment and if the SBM program does not

       qualify as punishment then it cannot be a sentence. But that insistence ignores

       codified evidence of legislative intent to the contrary.

¶ 60         Consistent with the third purpose of sentencing in North Carolina articulated

       by our General Assembly in N.C. Gen. Stat. § 15A-1340.12, some sentences imposed

       by North Carolina trial courts have purely rehabilitative purposes, or at least the

       potential to be purely rehabilitative.      As our Court has held, the purpose of

       suspending an offender’s sentence and imposing a sentence of probation is “to further

       the reform of the defendant.” State v. Simpson, 25 N.C. App. 176, 180, 212 S.E.2d

       566, 569 (1975). Section 15A-1343(b1) of the General Statutes authorizes trial courts

       to sentence offenders to probation that includes special conditions of probation in

       addition to the regular conditions of probation, such as receiving medical or

       psychiatric   treatment,   “[a]ttend[ing]   or   resid[ing]   in   a    facility   providing
                                          STATE V. PERKINS

                                            2022-NCCOA-38

                                          Opinion of the Court



       rehabilitation, counseling, treatment, social skills, or employment training,

       instruction, recreation, or residence[,]” participating in rehabilitative treatment for

       sexual abuse in cases where evidence exists of “physical, mental or sexual abuse of a

       minor[,]” or “[s]atisfy[ing] [] other conditions determined by the court to be reasonably

       related to [the offender’s] rehabilitation.” N.C. Gen. Stat. § 15A-1343(b1)(1), (2), (9),

       (10) (2021) (emphasis added).

¶ 61         According to Judge Murphy’s theory of what qualifies as a sentence, an

       offender sentenced to one of the special conditions of probation listed above has not

       been sentenced, or at least, the portion of the offender’s sentence that has a

       rehabilitative purpose does not qualify as part of the offender’s sentence. Put another

       way, Judge Murphy’s theory of what a sentence is cannot account for a sentence with

       a rehabilitative purpose qualifying as a sentence at all and a suspended sentence is

       a contradiction in terms rather than a disposition available to sentencing courts

       across North Carolina.

¶ 62         Not all sentences North Carolina law authorizes our trial courts to impose have

       a punitive, or primarily punitive, purpose. Our General Assembly has made express

       provision for rehabilitation as a purpose of sentencing under North Carolina’s

       criminal law and for the imposition of remedial and rehabilitative sentences in our

       state courts.   In my view, Judge Murphy’s separate opinion errs in suggesting

       otherwise. Because I would hold that the 2020 SBM orders did qualify as part of
                                         STATE V. PERKINS

                                           2022-NCCOA-38

                                         Opinion of the Court



       Defendant’s sentence, I would hold that the trial court had subject matter jurisdiction

       to enter these orders at the 19 February 2020 resentencing.

             b. An Offender Should Not Need to Preserve a Challenge to the
                Reasonableness of an SBM Order to Preserve It for Our Review

¶ 63         I would like to add that I disagree with the precedent from our Supreme Court

       and from our Court about whether Defendant’s Fourth Amendment arguments are

       properly before us because they were not raised first in the court below at the

       resentencing hearing before Judge Ridgeway. I take this opportunity to do so because

       the only portion of this opinion with precedential value is Part B—the Court’s holding

       related to the facial validity of the indictments. The decision by a majority of the

       Court consisting of Judge Murphy and I concurring to issue a writ of certiorari per

       opinion is a discretionary one that has no precedential value.

¶ 64         As we observed in State v. Dye, 254 N.C. App. 161, 802 S.E.2d 737 (2017), “N.C.

       Gen. Stat. § 15A-1446(d) provides that when a defendant asserts that a ‘sentence

       imposed was unauthorized at the time imposed, exceeded the maximum authorized

       by law, was illegally imposed, or is otherwise invalid as a matter of law[,]’ appellate

       review of such errors may be obtained regardless of whether an objection was made

       at trial.” 254 N.C. App. at 168, 802 S.E.2d at 742 (quoting N.C. Gen. Stat. § 15A-

       1446(d)(18)). Regardless of whether one agrees that the SBM system is merely a civil

       regulatory enforcement regime or not, I believe it is abundantly obvious that being
                                          STATE V. PERKINS

                                             2022-NCCOA-38

                                          Opinion of the Court



       required to enroll in SBM for the remainder of one’s life for committing an offense

       defined as an aggravated offense by N.C. Gen. Stat. § 14-208.6 is part of an offender’s

       sentence. The purpose of this portion of the sentence, in my view, is the second

       purpose of sentencing articulated by our General Assembly in N.C. Gen. Stat. § 15A-

       1340.12—protecting the public. I concede that our decision in Dye not only has not

       stood the test of time, it was inconsistent with controlling precedent from our Court

       when it was decided in 2017. I still think it is right. Were it not for the precedent

       from our Court and our Supreme Court dictating a contrary result, in this case, as in

       Dye, I would hold that “Defendant’s argument was preserved, notwithstanding his

       failure to object in the trial court[.]” 254 N.C. App. at 168, 802 S.E.2d at 742.

                                       IV.     Conclusion

¶ 65         We hold that the indictments are facially valid. A majority of the Court issues

       a writ of certiorari per opinion. This opinion otherwise is the opinion of only one judge

       of the Court, but the 2020 SBM orders remain undisturbed.

             AFFIRMED.

             Judge TYSON concurs in result only by separate opinion.

             Judge MURPHY concurs in part, concurs in result only in part, and dissents

       by separate opinion.
        No. COA20-572 – State v. Perkins


             TYSON, Judge, concurring in the result only.


¶ 66         We all agree Defendant’s indictments are sufficient and valid to support his

       underlying convictions. Defendant argues the trial court erred in imposing lifetime

       satellite-based monitoring (“SBM”). He asserts the State failed to meet its burden of

       proving the imposition of lifetime SBM is a reasonable search under the Fourth

       Amendment and he was ordered to SBM without any argument or evidence to support

       the reasonableness of the SBM’s Fourth Amendment search. U.S. Const. amend. IV

       and XIV. Defendant’s appeal is properly dismissed.

                              I.   Petition for Writ of Certiorari

¶ 67         The State responds and argues Defendant failed to properly preserve this issue

       because Defendant failed to object on any basis, constitutional or otherwise, to the

       imposition of lifetime SBM, did not appeal, waived appellate review, and has shown

       no merit or prejudice to warrant the issuance of a writ of certiorari (“PWC”). See State

       v. Grundler, 251 N.C. 177, 188-89, 111 S.E.2d 1, 9 (1959) (death penalty appeal)

       (“Ordinarily an order or judgment will not be set aside unless it appears that there is

       merit and that a different result probably will be reached by so doing.”); State v. Ricks,

       378 N.C. 737, 741, 2021-NCSC-116, ¶6-7, 862 S.E.2d 835, 838-39 (2021) (holding that

       certiorari is purely a discretionary writ, a defendant’s petition must show merit and

       prejudice, and a defendant’s failure to object to an SBM order at trial prevents him

       from raising the issue on appeal).

¶ 68         I agree with the State that Defendant has not carried his burden, vote to deny
                                          STATE V. PERKINS

                                            2022-NCCOA-38

                                 TYSON, J., concurring in the result only



       Defendant’s PWC and to dismiss his petition. Grundler, 251 N.C. at 188-89, 111

       S.E.2d at 9; Ricks, 378 N.C. at 741, 2021-NCSC-116, ¶6-7, 862 S.E.2d at 838-39.

                                    II.    Appellate Rule 10

¶ 69         Rule 10 of our Rules of Appellate Procedure clearly requires a defendant to

       make “a timely request, objection, or motion, stating the specific grounds for the

       ruling the party desired the [trial] court to make[.]” N.C. R. App. P. 10(a)(1). Our

       Supreme Court has held: “It is well settled that an error, even one of constitutional

       magnitude, that [the] defendant does not bring to the trial court’s attention is waived

       and will not be considered on appeal.” State v. Bell, 359 N.C. 1, 28, 603 S.E.2d 93, 112

       (2004) (death penalty appeal) (citing State v. Wiley, 355 N.C. 592, 615, 565 S.E.2d 22,

       39 (2002), cert. denied, 537 U.S. 1117, 154 L.Ed.2d 795 (2003)).

¶ 70         The record clearly shows Defendant failed to make the required objection

       before the trial court or to assert any constitutional challenge and he has waived

       appellate review of this issue. See Ricks, 378 N.C. at 740, 2021-NCSC-116, ¶ 5, 862

       S.E.2d at 838 (holding that certiorari is purely a discretionary writ and citing to N.C.

       R. App. P. 10(a)(1) in reviewing the imposition of lifetime SBM). “Where a panel of

       the Court of Appeals has decided the same issue, albeit in a different case, a

       subsequent panel of the same court is bound by that precedent, unless it has been

       overturned by a higher court.” In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30,

       37 (1989) (emphasis supplied).
                                          STATE V. PERKINS

                                           2022-NCCOA-38

                                TYSON, J., concurring in the result only



¶ 71         As Chief Justice Frye reminded us in Dunn v. Pate: “[T]he Court of Appeals

       . . . has ‘no authority to overrule decisions of [the] Supreme Court and [has] the

       responsibility to follow those decisions until otherwise ordered by the Supreme

       Court.’” 334 N.C. 115, 118, 431 S.E.2d 178,180 (1993); see also Dunn v. Pate, 106 N.C.

       App. 56, 60, 415 S.E.2d 102, 104 (quoting Cannon v. Miller, 313 N.C. 324, 327 S.E.2d

       888 (1985)). A judge’s personal opinion or notion to the contrary is immaterial.

                                   III.    Appellate Rule 2

¶ 72         Defendant also requests this Court to invoke Rule 2 of the North Carolina

       Rules of Appellate Procedure and exercise its discretion to reach the merits of his

       argument. N.C. R. App. P. 2. This argument has no merit. “[W]e will not ordinarily

       consider a constitutional question not raised before the trial court, [and] Defendant

       cannot prevail on this issue without our invoking Rule 2, because his constitutional

       argument was waived.” State v. Spinks, 277 N.C. App. 554, 571, 2021-NCCOA-218,

       ¶ 51, 860 S.E.2d 306, 320 (2021) (citations and quotations omitted); see also Ricks,

       378 N.C. at 740, 2021-NCSC-116, ¶ 5, 862 S.E.2d at 838 (“An appellate court,

       however, may only invoke Rule 2 in exceptional circumstances when "injustice . . .

       appears manifest to the [c]ourt or when the case presents significant issues of

       importance in the public interest.”) (citations and internal quotation marks omitted).

       Defendant is “no different from other defendants who failed to preserve their

       constitutional arguments in the trial court[.]” State v. Bishop, 255 N.C. App. 767,
                                           STATE V. PERKINS

                                               2022-NCCOA-38

                                 TYSON, J., concurring in the result only



       770, 805 S.E.2d 367, 370 (2017).

                                    IV.        Appellate Rule 3

¶ 73         Contrary to the plurality opinion’s assertions and notion in its footnote

       concerning our Rules 3 and 4 of Appellate Procedure, our Supreme Court has also

       held in Ricks, which is directly on point and binding upon this Court:

                    Further, a party appealing an order rendered in a civil
                    action must fil[e] notice of appeal with the clerk of superior
                    court and serv[e] copies thereof upon all other parties in a
                    timely manner. The Court of Appeals thus does not have
                    jurisdiction to review a trial court’s SBM order unless the
                    party seeking review complies with Rule 3(a) by filing a
                    written notice of appeal. Though the Court of Appeals may
                    issue a writ of certiorari to review a trial court’s order when
                    the right to prosecute an appeal has been lost by failure to
                    take timely action, the petition must show merit or that
                    error was probably committed below[.] A writ of certiorari
                    is not intended as a substitute for a notice of appeal because
                    such a practice would render meaningless the rules
                    governing the time and manner of noticing appeals.

       Ricks, 378 N.C. at 740-41, 2021-NCSC-116, ¶ 6, 862 S.E.2d at 838-39 (internal

       citations and quotations omitted) (emphasis supplied). See State v. Hawkins, __ N.C.

       App. __, __, 2022-NCCOA-744, ¶ 34, __ S.E.2d __, __ (2022) (citation omitted).

                                          V.     Conclusion

¶ 74         I concur with Judge Murphy in the exercise of our discretion for this Court not

       to invoke Rule 2 to review Defendant’s unpreserved and waived argument, and his

       assertion of a purported constitutional violation for the first time on appeal. Ricks,
                                          STATE V. PERKINS

                                            2022-NCCOA-38

                                 TYSON, J., concurring in the result only



       378 N.C. at 740, 2021-NCSC-116, ¶ 5, 862 S.E.2d at 838 (citing PWC and proper

       imposition of Rules of Appellate Procedure 2 and 10(a)(1) in reviewing the imposition

       of lifetime SBM); Bell, 359 N.C. at 28, 603 S.E.2d at 112; see also N.C. R. App. P. 2 &

       10(a)(1).

¶ 75          While I vote to deny Defendant’s frivolous PWC and dismiss, I concur in the

       result only with Judge Jackson’s mandate to affirm the trial court’s judgment.
        No. COA20-572 – State v. Perkins


             MURPHY, Judge, concurring in part, concurring in result only in part, and

       dissenting in part.


¶ 76         As explained in more detail below, I respectfully concur with Judge Jackson in

       part as to the validity of the indictments, concur in result only in part as to the

       issuance of a petition for writ of certiorari to review the 2020 SBM Orders, and dissent

       in part as to the validity of the 2020 SBM Orders.

¶ 77         An indictment for a sex crime that refers to a victim by her initials is facially

       valid when (1) a person of common understanding would know the intent of the

       indictment was to charge the offender with the offense stated in the indictment and

       (2) the offender’s constitutional rights to notice and freedom from double jeopardy are

       adequately protected. Here, the use of the victim’s initials in two sex offense with a

       child indictments, one first-degree rape indictment, and one incest indictment did not

       render the indictments fatally defective because a person of common understanding

       would know the intent of the indictments was to charge Defendant with the offenses

       as stated in the indictments and Defendant’s constitutional rights to notice and

       freedom from double jeopardy were adequately protected.

¶ 78         A trial court’s subject matter jurisdiction to enter a satellite-based monitoring

       (“SBM”) order is statutorily limited. Where a trial court purports to enter additional

       SBM Orders at a resentencing hearing and the original SBM Orders remain binding,

       it acts beyond its statutory authority and without jurisdiction, rendering the

       additional SBM Orders invalid and leaving the original SBM Orders in effect.
                                               STATE V. PERKINS

                                                 2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



                                               BACKGROUND

¶ 79          This appeal includes a lengthy procedural history.                   We summarized the

       underlying facts of this case in one of Defendant’s earlier appeals as follows:

                      In June 1998, [D]efendant [Gregory Aldon Perkins] was
                      hired by “Jane”[7] to perform computer system work for the
                      Town of Albemarle. At that time, Jane was married with
                      two girls, [Katrina] and [Maria]; [D]efendant was also
                      married but had no children. Defendant and Jane
                      separated from their spouses to begin dating each other.
                      They married in June 2001 and subsequently moved from
                      Albemarle to Apex.

                      [Maria] testified that when she was in the third grade,
                      [D]efendant began to sexually abuse her. Defendant would
                      give [Maria] a back rub before moving his hands beneath
                      her clothes. The sexual abuse included [D]efendant
                      digitally penetrating her vagina and performing oral sex on
                      her. Defendant also taught [Maria] how to perform oral
                      sex on him. According to [Maria], the abuse occurred as
                      many as four times a week.

                      In the summer before she began the sixth grade,
                      [D]efendant had vaginal intercourse with [Maria].
                      Defendant offered [Maria] a “deal” by which she could
                      receive things such as new clothes, no curfew restrictions,
                      or spending more time with friends if she cooperated with
                      his requests for sex. When [Maria] was in the ninth grade,
                      [D]efendant convinced Jane to let [Maria] start taking
                      birth control. [Maria] reiterated that [D]efendant would
                      typically abuse her about four times a week.

                      In 2008, [D]efendant announced that he was unhappy with
                      his marriage to Jane and wanted to move out of the house.


              7 I use pseudonyms for all relevant persons throughout this opinion to protect the identity of
       the juveniles and for ease of reading.
                                         STATE V. PERKINS

                                           2022-NCCOA-38

    MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



                Defendant’s last sexual encounter with [Maria] occurred
                sometime between Christmas 2008 and January 2009
                when he moved out.

                In October 2009, [Maria] became upset while looking at
                pictures of accused sexual offenders in a newspaper and
                told her boyfriend that [D]efendant had sexually abused
                her. [Maria] then told her sister, [Katrina], and her
                mother, Jane, that [D]efendant had abused her “for a long
                time.” Jane called the Apex Police Department.

                The Apex Police interviewed [Maria], [Katrina], Jane, and
                [Maria’s] boyfriend. They also interviewed two childhood
                friends of [Maria] who, years before, had been told by
                [Maria] that she was being sexually abused by [D]efendant.
                Mental health counselors determined that [Maria] was
                depressed and exhibited symptoms of post-traumatic stress
                disorder associated with long-term child sexual abuse.
                When interviewed by the Apex Police, [D]efendant denied
                [Maria’s] allegations and stated that [Maria] created the
                allegations against him because she did not want
                [D]efendant to reconcile with Jane.

State v. Perkins, COA13-1352, 235 N.C. App. 425, 763 S.E.2d 928, 2014 WL 3824261,

at *2 (2014) (unpublished) (“Perkins I”), disc. rev. denied, (further citation omitted)

(2015).8 On 5 January 2010, Defendant was indicted, inter alia, for two counts of

first-degree sexual offense with a child (one count by digital vaginal penetration and


        8 To further protect the minor and consistent with our evolving practices regarding
protection of innocent persons, I exercise my discretion to prevent the unnecessary inclusion of
potentially identifying information regarding the victim in this case and her family. I note that this
exercise of discretion, an inherent authority of our Court, is consistent with changes in the protection
of victims’ rights as reflected in Article I, § 37 (titled Rights of Victims of Crime) of our State’s
Constitution (commonly known as Marsy’s Law), as enabled by N.C. Session Law 2019-216, and is in
furtherance of the procedures adopted by our Supreme Court’s 2019 amendments to Rule 42 of the
North Carolina Rules of Appellate Procedure. N.C. Const. art. I, § 37; see 2019 S.L. 216; N.C. R.
App. P. 42 (2019).
                                            STATE V. PERKINS

                                              2022-NCCOA-38

          MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



       one count by cunnilingus), one count of indecent liberties with a child, one count of

       first-degree rape of a child, and one count of incest.

¶ 80         Defendant’s first trial began in November 2010. On 29 November 2010, a

       mistrial was declared after the jury failed to reach a unanimous verdict. Defendant

       was retried on 19 September 2011. The jury found Defendant guilty of one count of

       taking indecent liberties with a child but was unable to reach unanimous verdicts on

       the other charges. As a result, the trial court declared a mistrial for the remaining

       charges and sentenced Defendant on the one indecent liberties conviction. Defendant

       received, as a Prior Record Level I offender, an active sentence of 16 to 20 months.

¶ 81         Defendant did not timely appeal the indecent liberties conviction. As the only

       remaining avenue to appellate review, Defendant filed a Petition for Writ of Certiorari

       with this Court for the purpose of reviewing the judgment entered upon his indecent

       liberties conviction. We allowed his petition and found no error. State v. Perkins,

       COA15-5, 243 N.C. App. 208, 778 S.E.2d 475, 2015 WL 5123912 (2015) (unpublished)

       (“Perkins II”), disc. rev. denied, appeal dismissed, (further citation omitted) (2015).

¶ 82         In 2012, Defendant was retried for the remaining charges: two counts of first-

       degree sexual offense with a child, one count of first-degree rape, and one count of

       incest. On 4 December 2012, the jury found Defendant guilty on these charges.

       During sentencing, Defense Counsel stipulated to Defendant being sentenced as a

       Prior Record Level II offender, with his indecent liberties conviction from the second
                                            STATE V. PERKINS

                                              2022-NCCOA-38

          MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



       trial listed on the prior record level worksheet as his only prior conviction. Defendant

       received three consecutive active sentences of 276 to 341 months for the two first-

       degree sexual offense with a child convictions and the first-degree rape conviction.

       Defendant further received a consecutive sentence of 19 to 23 months for the incest

       conviction. Defendant was also ordered to register as a sex offender for his natural

       life and to enroll in SBM for his natural life upon his release from imprisonment.

¶ 83          Defendant timely appealed the judgments from his third trial, arguing the trial

       court erred (1) “in ruling that Defendant’s prior [indecent liberties with a child]

       conviction was admissible”; (2) “in using Defendant’s prior [indecent liberties with a

       child conviction] to calculate his prior record level”; and (3) “by failing to intervene ex

       mero motu during the prosecutor’s arguments during sentencing.” Perkins I. We

       found no error. Id.

¶ 84          On 30 December 2016, Defendant filed a motion for appropriate relief (“MAR”),

       arguing he received ineffective assistance of counsel at his third trial when Defense

       Counsel stipulated to sentencing Defendant as a Prior Record Level II offender.

       Defendant further argued he should be resentenced on the two first-degree sexual

       offense with a child convictions, the first-degree rape conviction, and the incest

       conviction as a Prior Record Level I offender. The trial court denied Defendant’s

       MAR.

¶ 85          Defendant subsequently filed a Petition for Writ of Certiorari with this Court
                                            STATE V. PERKINS

                                              2022-NCCOA-38

          MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



       seeking review of the trial court’s order denying his MAR. We allowed the petition,

       vacated the trial court’s order denying the MAR, and remanded the case for

       reconsideration in light of our holdings in State v. West, 180 N.C. App. 664, 638 S.E.2d

       508 (2006), disc. rev. denied, appeal dismissed, 361 N.C. 368, 644 S.E.2d 562 (2007),

       and State v. Watlington, 234 N.C. App. 601, 759 S.E.2d 392, disc. rev. denied, 367

       N.C. 791, 766 S.E.2d 644 (2014). On remand, the trial court “[found] the stipulation

       to be erroneous” but did “not find that the stipulation by trial counsel [rose] to the

       level of ineffective assistance of counsel[.]” As a result, the trial court ordered a new

       sentencing hearing.

¶ 86          On 19 February 2020, Defendant was resentenced as a Prior Record Level I

       offender for the two first-degree sexual offense with a child convictions, the first-

       degree rape conviction, and the incest conviction.           Pursuant to the trial court’s

       judgments dated 19 February 2020, Defendant received three consecutive active

       sentences of 240 to 297 months each for the two first-degree sexual offense with a

       child convictions and the first-degree rape conviction. Defendant further received a

       consecutive sentence of 16 to 23 months for the incest conviction. The trial court

       further ordered that, “upon release from imprisonment, [Defendant] shall enroll in

       [SBM] for his[] natural life[.]”

¶ 87          On 2 March 2020, Defendant timely filed a written Notice of Appeal. On 14

       December 2020, Defendant filed a Petition for Writ of Certiorari, seeking our review
                                            STATE V. PERKINS

                                              2022-NCCOA-38

          MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



       of the order requiring him to enroll in lifetime SBM in the event we conclude his

       written Notice of Appeal failed to comply with Rule 3 of our Rules of Appellate

       Procedure for appeal in a civil matter. In my discretion, I join Judge Jackson in

       allowing Defendant’s Petition for Writ of Certiorari to review the 2020 SBM Orders.

                                               ANALYSIS

¶ 88         On appeal, Defendant (A) challenges the facial validity of the indictments

       charging him with first-degree sexual offense with a child, first-degree rape, and

       incest; (B) argues the trial court erred by imposing lifetime SBM because the findings

       do not support it; and (C) argues the trial court erred by imposing lifetime SBM

       because the trial court did not hold a hearing to determine if lifetime SBM was a

       reasonable Fourth Amendment search. After we allowed Defendant’s motion for

       supplemental briefing on 24 May 2021, Defendant filed a supplemental brief arguing,

       alternatively, he “received statutory ineffective assistance of counsel when his

       resentencing lawyer failed to object to the imposition of lifetime [SBM].”

                                 A. Sufficiency of the Indictments

¶ 89         First, Defendant argues that, because the sex offense with a child indictments,

       first-degree rape indictment, and incest indictment referenced the victim only by her

       initials and not her full name, they were facially defective and the defect rendered

       the trial court without subject matter jurisdiction to enter judgment on these

       convictions against Defendant. “[W]e review the sufficiency of an indictment de
                                            STATE V. PERKINS

                                              2022-NCCOA-38

          MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



       novo.” State v. McKoy, 196 N.C. App. 650, 652, 675 S.E.2d 406, 409, disc. rev. denied,

       appeal dismissed, 363 N.C. 586, 683 S.E.2d 215 (2009).

¶ 90          Defendant failed to object to the sufficiency of the indictments at trial and

       raises this argument for the first time on appeal. Despite this, the issue is preserved

       because “[t]he issue of a court’s jurisdiction over a matter may be raised at any time,

       even for the first time on appeal or by a court sua sponte.” State v. Harwood, 243 N.C.

       App. 425, 427-28, 777 S.E.2d 116, 118 (2015). Since indictments confer subject matter

       jurisdiction on the trial court, Defendant’s argument may be raised for the first time

       on appeal. See State v. Rogers, 256 N.C. App. 328, 337, 808 S.E.2d 156, 162 (2017)

       (“In criminal cases, a valid indictment gives the trial court its subject matter

       jurisdiction over the case.”).

¶ 91          Generally, “[a] criminal pleading, such as an [indictment], is fatally defective

       if it ‘fails to state some essential and necessary element of the offense of which the

       defendant is found guilty.’” State v. Ellis, 368 N.C. 342, 344, 776 S.E.2d 675, 677

       (2015) (quoting State v. Gregory, 223 N.C. 415, 418, 27 S.E.2d 140, 142 (1943)).

                     [I]t is not the function of an indictment to bind the hands
                     of the State with technical rules of pleading; rather, its
                     purposes are to identify clearly the crime being charged,
                     thereby putting the accused on reasonable notice to defend
                     against it and prepare for trial, and to protect the accused
                     from being jeopardized by the State more than once for the
                     same crime.

       State v. Sturdivant, 304 N.C. 293, 311, 283 S.E.2d 719, 731 (1981).
                                            STATE V. PERKINS

                                              2022-NCCOA-38

          MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



¶ 92         We previously determined the use of initials to identify a victim is sufficient

       for a second-degree rape and second-degree sexual offense indictment. See McKoy,

       196 N.C. App. at 654, 675 S.E.2d at 410. Defendant argues McKoy is no longer

       binding after our Supreme Court’s opinion in State v. White, 372 N.C. 248, 827 S.E.2d

       80 (2019). Defendant asks us to extend the holding of White as “the logic of White

       undercuts the continued viability of McKoy.”

¶ 93         We recently addressed this same argument in State v. Sechrest and held:

                    Nowhere in White does our Supreme Court explicitly or
                    implicitly overrule our decision in McKoy. Additionally,
                    White does not address the issue of naming a victim solely
                    by their initials since the indictment there referenced the
                    victim as “Victim #1.” McKoy remains our binding
                    precedent and “the use of initials to identify a victim
                    requires us to employ the Coker and Lowe tests to
                    determine if the indictment was sufficient to impart subject
                    matter jurisdiction.”

       State v. Sechrest, 277 N.C. App. 372, 2021-NCCOA-204, ¶ 11 (quoting McKoy, 196

       N.C. App. at 658, 675 S.E.2d at 412) (marks omitted).

       1. Coker

¶ 94         In order to determine if the lack of the victim’s full name renders an indictment

       fatally defective, Coker requires us to inquire whether a person of common

       understanding would know the intent of the indictments was to charge Defendant

       with the offense. State v. Coker, 312 N.C. 432, 435, 323 S.E.2d 343, 346 (1984).

       a. First-Degree Sexual Offenses
                                                 STATE V. PERKINS

                                                   2022-NCCOA-38

          MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



¶ 95         Defendant was indicted for two counts of first-degree sexual offense with a

       child: one count by digital vaginal penetration and one count by cunnilingus.

       Defendant’s indictment for first-degree sexual offense with a child by digital vaginal

       penetration alleges:

                       The Grand Jurors for the State upon their oath present
                       that between [1 November 2002] and [30 November 2002],
                       in Wake County, [Defendant] unlawfully, willfully and
                       feloniously did engage in a sex offense with [MXX (DOB:
                       XX/XX/19XX)9], a child under the age of 13 years, to wit:
                       digital-vaginal penetration. At the time of the offense,
                       [Defendant] was at least 12 years old and at least 4 years
                       older than [MXX]. This act was done in violation of
                       N.C.G.S. § 14-27.4(a)(1).

       Similarly, Defendant’s indictment for first-degree sexual offense with a child by

       cunnilingus alleges:

                       The Grand Jurors for the State upon their oath present
                       that between [1 April 2003] and [31 May 2003], in Wake
                       County, [Defendant] unlawfully, willfully and feloniously
                       did engage in a sex offense, to wit: cunnilingus, with [MXX
                       DOB: XX/XX/19XX)], a child under the age of 13 years. At
                       the time of the offense, [Defendant] was at least 12 years
                       old and at least 4 years older than [MXX][.] This act was
                       done in violation of N.C.G.S. § 14-27.4(a)(1).

¶ 96         At the time of the offenses, N.C.G.S. § 14-27.4(a)(1) provided:

                       (a) A person is guilty of a sexual offense in the first degree
                       if the person engages in a sexual act:

                       (1) With a victim who is a child under the age of 13 years


             9   The juvenile’s date of birth is redacted throughout this opinion to protect her identity.
                                               STATE V. PERKINS

                                                 2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



                      and the defendant is at least 12 years old and is at least
                      four years older than the victim[.]

       N.C.G.S. § 14-27.4(a)(1) (2002).10 Both indictments tracked the statutory language

       of N.C.G.S. § 14-27.4. Id. While the statute defining a sexual offense in the first

       degree requires the offense to be with “a child under the age of 13 years[,]” id., “the

       indictment charging this offense ‘does not need to state the victim’s full name, nor

       does it need to add periods after each letter in initials in order to accomplish the

       common sense understanding that initials represent a person.’”                     Sechrest, 2021-

       NCCOA-204 at ¶ 13 (quoting McKoy, 196 N.C. App. at 654, 675 S.E.2d at 410) (marks

       omitted).     A person of common understanding would know the intent of the

       indictments was to charge Defendant with first-degree sexual offense with a child.

       The Coker prong of McKoy is satisfied for these indictments.

       b. First-Degree Rape

¶ 97          Defendant’s indictment for first-degree rape alleges:

                      The Grand Jurors for the State upon their oath present
                      that from [1 June 2004] through [30 June 2004], in Wake
                      County, [Defendant] unlawfully, willfully and feloniously
                      did engage in vaginal intercourse with [MXX (DOB:
                      XX/XX/19XX)], a child under the age of 13 years. At the
                      time of the offense, [Defendant] was at least 12 years old
                      and at least 4 years older than [MXX]. This was done in


              10  N.C.G.S. § 14-27.4(a)(1) was recodified as N.C.G.S. § 14-27.26, effective 1 December 2015.
       As the dates of these offenses were from 1 November 2002 to 30 November 2002 and 1 April 2003 to
       31 May 2003, I use the then-existing version of the statute, N.C.G.S. § 14-27.4(a)(1), which was
       effective from 1 October 1994 until 30 November 2015.
                                                STATE V. PERKINS

                                                  2022-NCCOA-38

            MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



                       violation of [N.C.G.S.] § 14-27.2[(a)].

¶ 98           At the time of the offense, N.C.G.S. § 14-27.2(a) provided:

                       (a) A person is guilty of rape in the first degree if the person
                       engages in vaginal intercourse:

                       (1) With a victim who is a child under the age of 13 years
                       and the defendant is at least 12 years old and is at least
                       four years older than the victim[.]

¶ 99           N.C.G.S. § 14-27.2(a)(1) (2004).11            The indictment tracked the statutory

        language of N.C.G.S. § 14-27.2. Id. While the statute defining rape in the first degree

        requires the offense to be with “a child under the age of 13 years[,]” id., “the

        indictment charging this offense ‘does not need to state the victim’s full name, nor

        does it need to add periods after each letter in initials in order to accomplish the

        common sense understanding that initials represent a person.’”                    Sechrest, 2021-

        NCCOA-204 at ¶ 13 (quoting McKoy, 196 N.C. App. at 654, 675 S.E.2d at 410). A

        person of common understanding would know the intent of the indictment was to

        charge Defendant with first-degree rape. The Coker prong of McKoy is satisfied for

        this indictment as well.

        c. Incest

¶ 100          Defendant’s indictment for incest alleges:

                       The Grand Jurors for the State upon their oath present

               11 N.C.G.S. § 14-27.2 was recodified as N.C.G.S. § 14-27.21, effective 1 December 2015. As
        the dates of the offense were between 1 June 2004 to 30 June 2004, I use the then-existing version of
        the statute, N.C.G.S. § 14-27.2, which was effective until 30 November 2015.
                                                 STATE V. PERKINS

                                                   2022-NCCOA-38

            MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



                        that on or about [1 December 2008] through [31 December
                        2008], in Wake County, [Defendant] unlawfully, willfully
                        and feloniously did have carnal intercourse with [MXX
                        (DOB: XX/XX/19XX)], who is [Defendant’s] stepchild and
                        [Defendant] was aware that he was [MXX’s] stepfather.
                        This was done in violation of N.C.G.S. § 14-178.

¶ 101           N.C.G.S. § 14-178 provides, inter alia:

                        (a) Offense.  A person commits the offense of incest if the
                        person engages in carnal intercourse with the person’s . . .
                        parent or child or stepchild or legally adopted child . . . .

        N.C.G.S. § 14-178 (2019).12           The indictment tracked the statutory language of

        N.C.G.S. § 14-178. Id. While the statute defining incest requires the offense to be

        with “a parent or child or stepchild or legally adopted child[,]” id., I see no reason to

        differentiate the use of initials here from those in other sex offenses 13 where “the

        indictment charging this offense ‘does not need to state the victim’s full name, nor

        does it need to add periods after each letter in initials in order to accomplish the

        common sense understanding that initials represent a person.’”                       Sechrest, 2021-

        NCCOA-204 at ¶ 13 (quoting McKoy, 196 N.C. App. at 654, 675 S.E.2d at 410). A

        person of common understanding would know the intent of the indictment was to




                12 The language of N.C.G.S. § 14-178 has remained the same since 1 December 2002. As the
        dates of this offense were between 1 December 2008 to 31 December 2008, I use the now-existing
        version of N.C.G.S. § 14-178.
                13 I note that this reference to incest as a “sex offense” is merely to address Defendant’s only

        argument on appeal regarding jurisdiction and assume, without deciding, that incest is a “sex
        offense” subject to the requirements of N.C.G.S. § 15-144.2(b).
                                             STATE V. PERKINS

                                               2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



        charge Defendant with incest.         The Coker prong of McKoy is satisfied for this

        indictment.

¶ 102         Defendant’s indictments for first-degree sexual offenses with a child, first-

        degree rape, and incest tracked the statutory language of the applicable statutes and

        a person of common understanding would know the intent of each indictment. Each

        of Defendant’s indictments satisfies the Coker prong of the McKoy analysis.

        2. Lowe

¶ 103         In order to determine if the lack of the victim’s full name renders the

        indictments fatally defective, Lowe requires us to inquire whether Defendant’s

        constitutional rights to notice and freedom from double jeopardy were adequately

        protected by the use of the victim’s initials. See State v. Lowe, 295 N.C. 596, 603, 247

        S.E.2d 878, 883 (1978).

¶ 104         The Record demonstrates Defendant had notice of the identity of the victim.

        The indictments alleged the victim is Defendant’s stepchild and Defendant was aware

        that he was the victim’s stepfather. The indictments also contained the victim’s date

        of birth, a unique piece of information that enabled Defendant to distinguish between

        the named victim and all other people in conjunction with the victim’s initials.

        Further, Defendant makes no argument on appeal he had difficulty preparing his

        case because of the use of “[MXX]” instead of the victim’s full name. See McKoy, 196

        N.C. App. at 657-58, 675 S.E.2d at 412; Sechrest, 2021-NCCOA-204 at ¶ 14. In
                                             STATE V. PERKINS

                                               2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



        addition, the victim testified at Defendant’s third trial and identified herself by her

        full name in open court. See McKoy, 196 N.C. App. at 658, 675 S.E.2d at 412; Sechrest,

        2021-NCCOA-204 at ¶ 14. There is no possibility that Defendant was confused

        regarding the identity of the victim. The use of “[MXX],” together with the date of

        birth, in the indictments provided Defendant with sufficient notice to prepare his

        defense and protect himself against future prosecutions for the same crimes.

        3. Conclusion

¶ 105         The indictments charging Defendant with first-degree sexual offenses with a

        child, first-degree rape, and incest are sufficient to meet the analysis emphasized by

        McKoy as outlined in Coker and Lowe. The use of the victim’s initials and her date of

        birth in the indictments did not render them fatally defective, and the trial court had

        subject matter jurisdiction over these charges.

                                          B. 2020 SBM Orders

¶ 106         Next, Defendant challenges the 2020 SBM Orders. Defendant filed a Petition

        for Writ of Certiorari seeking our review of the merits of his SBM arguments.

        Defendant argues the trial court erred by finding he is a recidivist and by finding that

        incest is an aggravated offense. He further contends that if he is not a recidivist and

        incest is not an aggravated offense, then it was a violation of N.C.G.S. § 14-208.40A(c)

        for the trial court to order lifetime enrollment in SBM.

¶ 107         Defendant also argues the trial court erred in imposing lifetime SBM because
                                             STATE V. PERKINS

                                               2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



        the State failed to meet its burden of proving that the imposition of lifetime SBM

        amounted to a reasonable search under the Fourth Amendment and lifetime SBM

        was ordered without any argument or evidence regarding the reasonableness of the

        Fourth Amendment search effected by SBM.

¶ 108         Finally, on 24 May 2021, we allowed Defendant’s motion for leave to file a

        supplemental brief based on our decision in Spinks, where we held an indigent

        defendant has a statutory right to effective assistance of counsel in an SBM hearing.

        State v. Spinks, 277 N.C. App. 554, 2021-NCCOA-218, ¶ 60. In his supplemental

        brief, Defendant argues his attorney’s failure to object to the imposition of lifetime

        SBM rises to the level of ineffective assistance of counsel, which deprived Defendant

        of a fair hearing because the State did not put forth any evidence in support of the

        2020 SBM Orders and no hearing was held.

¶ 109         Defendant filed a Petition for Writ of Certiorari requesting our review of the

        2020 SBM Orders, which I join Judge Jackson in exercising our discretion to allow,

        albeit for a separate reason. However, because I conclude that the trial court lacked

        subject matter jurisdiction to enter the 2020 SBM Orders, I would vacate them,

        rendering Defendant’s arguments concerning the 2020 SBM Orders moot and leaving

        the 2012 SBM Orders in effect.

¶ 110         Although no party raises the issue on appeal, my review of the Record leads

        me to conclude that the trial court lacked jurisdiction to enter the 2020 SBM Orders.
                                             STATE V. PERKINS

                                               2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



        As a result, I would vacate the 2020 SBM Orders and need not address Defendant’s

        substantive challenges to the 2020 SBM Orders.

¶ 111         “It is well-established that the issue of a court’s jurisdiction over a matter may

        be raised at any time, even for the first time on appeal or by a court sua sponte.” State

        v. Webber, 190 N.C. App. 649, 650, 660 S.E.2d 621, 622 (2008). “The existence of

        subject matter jurisdiction is a matter of law and cannot be conferred upon a court by

        consent.” State v. Williams, 368 N.C. 620, 628, 781 S.E.2d 268, 274 (2016) (marks

        and citation omitted). “[W]hether a trial court has subject matter jurisdiction is a

        question of law, which is reviewable on appeal de novo.” State v. Black, 197 N.C. App.

        373, 377, 677 S.E.2d 199, 202 (2009). We have stated that

                     jurisdiction is the legal power and authority of a court to
                     make a decision that binds the parties to any matter
                     properly brought before it. The court must have subject
                     matter jurisdiction, or jurisdiction over the nature of the
                     case and the type of relief sought, in order to decide a case.
                     A universal principle as old as the law is that the
                     proceedings of a court without jurisdiction of the subject
                     matter are a nullity. The General Assembly within
                     constitutional limitations, can fix and circumscribe the
                     jurisdiction of the courts of this State. Where jurisdiction
                     is statutory and the [General Assembly] requires the
                     [c]ourt to exercise its jurisdiction in a certain manner, to
                     follow a certain procedure, or otherwise subjects the [c]ourt
                     to certain limitations, an act of the [c]ourt beyond these
                     limits is in excess of its jurisdiction.

        State v. Clayton, 206 N.C. App. 300, 303-04, 697 S.E.2d 428, 431 (2010) (marks and

        citations omitted).
                                             STATE V. PERKINS

                                               2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



¶ 112         In State v. Clayton, we held that a trial court lacked jurisdiction to enroll a

        defendant in SBM where the trial court had previously held an SBM hearing and

        determined that the defendant was not required to enroll in SBM. Id. at 305, 697

        S.E.2d at 432. There, the defendant was convicted of two counts of indecent liberties

        and was placed on probation.         Id. at 301, 697 S.E.2d at 430.          Following these

        convictions, the trial court determined that the defendant was not required to enroll

        in SBM. Id. At a subsequent probation violation hearing, the trial court reconsidered

        SBM and ordered that the defendant enroll in SBM for 10 years. Id. at 301-02, 697

        S.E.2d at 430. The defendant appealed from the second SBM order only. Id. at 305,

        697 S.E.2d at 432. In light of the SBM procedures set forth in N.C.G.S. § 14-208.40A

        and N.C.G.S. § 14-208.40B, we held that “[t]he trial court did not have any basis to

        conduct another SBM hearing, where it had already held an SBM hearing based upon

        the same reportable convictions . . . .” Id. We concluded that “the trial court did not

        have jurisdiction to conduct the [later] SBM hearing or to order [the] defendant to

        enroll in SBM for a period of 10 years.           The SBM statutes do not provide for

        reassessment of [the] defendant’s SBM eligibility based on the same reportable

        conviction, after the initial SBM determination is made based on that conviction.” Id.

        at 305-06, 697 S.E.2d at 432 (marks and citation omitted). We then “vacate[d] the

        trial court’s order enrolling [the] defendant in SBM for a period of 10 years” and

        determined that we did not “need [to] address [the] defendant’s remaining arguments
                                             STATE V. PERKINS

                                               2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



        challenging the trial court’s enrollment of [the] defendant in SBM.” Id. at 306, 697

        S.E.2d at 433.

¶ 113         We have applied Clayton in a similar factual scenario to the one sub judice in

        our prior unpublished decision State v. Streater, COA 10-740, 209 N.C. App. 756, 710

        S.E.2d 707, 2011 WL 705168 (2011) (unpublished) (“Streater II”). In Streater II, the

        defendant was resentenced in 2010 for a 2008 conviction of first-degree rape after we

        remanded the 2008 sentence for a new sentencing hearing in an earlier appeal

        (“Streater I”). Id. at *1; see also State v. Streater, 197 N.C. App. 632, 634, 678 S.E.2d

        367, 370, disc. rev. denied, 363 N.C. 661, 687 S.E.2d 293 (2009). The 2008 conviction

        had resulted in the entry of an SBM order. Streater II at *1 n.2. In Streater I, the

        defendant did not challenge the 2008 SBM order and we did not rule on it. Id.; see

        also Streater I, 197 N.C. App. 632, 678 S.E.2d 367. Nonetheless, the trial court

        entered a new SBM order at the 2010 resentencing. Streater II at *1. On appeal

        from the 2010 resentencing, we held that there was no indication that the 2008 SBM

        order was no longer in effect, and, relying on Clayton, concluded that “the trial court

        was without jurisdiction to again direct [the] [d]efendant to register and enroll in the

        SBM program.” Id. at *3. Ultimately, we vacated the trial court’s 2010 SBM order

        and held the 2008 SBM order was still in effect, as the 2008 order “remain[ed]

        unchallenged and unreversed such that the trial court was without jurisdiction to

        again require [the] [d]efendant to register as a sex offender and enroll in SBM in
                                                STATE V. PERKINS

                                                  2022-NCCOA-38

              MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



        2010.” Id. at *5. Although Streater II is unpublished, I find then-Judge, now-former

        Chief Justice, Beasley’s reasoning persuasive and adopt the case here.

¶ 114            Like the trial court in Streater II and Clayton, here, the trial court lacked

        jurisdiction to enter the 2020 SBM Orders. In his second trial, Defendant was

        convicted of one count of indecent liberties with a child on 29 September 2011, while

        a mistrial was declared for the remaining charges. At a subsequent hearing, after

        receiving a risk assessment for Defendant, the trial court ultimately concluded that

        Defendant “[did] not require the highest possible level of supervision and monitoring

        and shall not [enroll] in [SBM]” for this conviction. In 2012, following his third trial,

        Defendant was convicted of two counts of first-degree sexual offense with a child

        under the age of thirteen, one count of first-degree rape with a child under the age of

        thirteen, and one count of incest. Immediately after trial, the trial court entered

        orders requiring Defendant “[to] enroll in [SBM] for his[] natural life, unless

        monitoring is terminated pursuant to [N.C.G.S. §] 14-208.43” for each conviction.

        Although Defendant appealed from his second and third trials, he did not raise any

        issues related to SBM, and we found no error in each appeal. See Perkins I; Perkins

        II.

¶ 115            Additionally, although Defendant filed an MAR in 2016, he only contended

        that he received ineffective assistance of counsel due to his trial attorney in the third

        trial erroneously stipulating to a Prior Record Level II. Nowhere in his MAR did he
                                             STATE V. PERKINS

                                               2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



        challenge the 2012 SBM Orders. The trial court initially denied this MAR, but we

        allowed Defendant’s petition for writ of certiorari for the limited purpose of vacating

        the trial court’s order that denied the MAR and remanding for reconsideration of the

        MAR in light of two cases. On remand, the trial court granted a new sentencing

        hearing, like we did in Streater I, stating:

                     [T]he [c]ourt finds the [MAR] to have merit in regard to []
                     Defendant’s prior record level for felony sentencing. While
                     the [c]ourt does not find that the stipulation by trial
                     counsel rises to the level of ineffective assistance of counsel,
                     the [c]ourt does find the stipulation to be erroneous and,
                     therefore, [] Defendant’s motion for a new sentencing
                     hearing is GRANTED.

        (Emphasis added). Following the trial court’s resentencing hearing in 2020, the trial

        court entered an order that indicated “Defendant’s [MAR] is granted in part in regard

        to [] Defendant’s prior record level for felony sentencing. Thus, the sentence imposed

        by the Honorable Judge Gessner on 12/04/2012 is vacated and [] Defendant is

        resentenced.” (Emphasis added). The trial court then entered new judgments along

        with new SBM and sex offender registration orders; however, the 2020 SBM Orders

        were entered without jurisdiction.

¶ 116         The trial court’s MAR order remanded for a new sentencing hearing, and,

        following the new sentencing hearing, the trial court vacated Defendant’s sentence

        from the convictions at the third trial. I note that Defendant did not challenge the

        2012 SBM Orders from the third trial in his prior appeal or his MAR, and the trial
                                             STATE V. PERKINS

                                                2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



        court did not address the 2012 SBM Orders in any of its orders. As SBM is not a

        criminal sentence resulting from criminal judgment, but is instead a “civil, regulatory

        scheme,” I conclude the trial court did not vacate the 2012 SBM Orders by vacating

        Defendant’s sentence. See State v. Grady, 372 N.C. 509, 543, 831 S.E.2d 542, 567

        (2019) (acknowledging that “the SBM program is not a form of criminal punishment,

        but rather a ‘civil, regulatory scheme’”); State v. Singleton, 201 N.C. App. 620, 625,

        689 S.E.2d 562, 565 (2010) (“[T]he SBM determination hearing has no effect

        whatsoever upon the defendant’s prior criminal convictions or sentencing and is not

        a part of any ‘criminal proceedings’ or ‘criminal prosecution’ of the defendant.”);

        N.C.G.S. § 14-208.42 (2012) (emphasis added) (“[W]hen an offender is required to

        enroll in [SBM] pursuant to [N.C.G.S. §] 14-208.40A or [N.C.G.S. §] 14-208.40B, upon

        completion of the offender’s sentence and any term of parole, post-release supervision,

        intermediate punishment, or supervised probation that follows the sentence, the

        offender shall continue to be enrolled in the [SBM] program for the period required

        by [N.C.G.S. §] 14-208.40A or [N.C.G.S. §] 14-208.40B unless the requirement that

        the person enroll in a[n] [SBM] program is terminated pursuant to [N.C.G.S. §] 14-

        208.43.”); see generally Streater II.

¶ 117          I have found nothing in the Record indicating the trial court vacated the 2012

        SBM Orders, and there is nothing to suggest either party presented any arguments

        to the trial court related to the validity of the 2012 SBM Orders. In fact, Defendant’s
                                             STATE V. PERKINS

                                               2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



        attorney at the resentencing hearing appears to have expected the 2012 SBM Orders

        to remain in effect following Defendant’s resentencing:

                     If [Defendant] were to be released after serving the
                     maximum on [the Defendant’s requested sentence], he
                     would be over 60 years old. He would still have to undergo
                     five years of intensive post-release supervision as well as
                     be subject to lifetime [SBM] and sex offender registration
                     that this [c]ourt has already ordered for all of the rest of his
                     natural life.

        (Emphasis added). Since the 2012 SBM Orders were still in effect at the time of

        Defendant’s resentencing, like in Streater II, I conclude the trial court’s purported

        SBM orders entered at the resentencing hearing were entered without jurisdiction.

        As stated in Clayton, “[t]he SBM statutes do not provide for reassessment of [a]

        defendant’s SBM eligibility based on the same reportable conviction, after the initial

        SBM determination is made based on that conviction.” Clayton, 206 N.C. App. at

        305-06, 697 S.E.2d at 432. This is true of both the current SBM statutes and those

        in place at the time of Defendant’s 2012 sentencing. See generally N.C.G.S. § 14-

        208.40A (2012); N.C.G.S. § 14-208.40B (2012); N.C.G.S. § 14-208.40A (2020); N.C.G.S.

        § 14-208.40B (2020).

¶ 118         Mirroring our conclusions in Clayton and Streater II, I conclude that the trial

        court acted beyond its statutory authority and, thus, without jurisdiction when it

        entered its additional 2020 SBM Orders at the resentencing hearing because the 2012

        SBM Orders remained in effect. As a result, I would vacate the trial court’s 2020
                                             STATE V. PERKINS

                                               2022-NCCOA-38

           MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



        SBM Orders and emphasize that Defendant is still required to comply with the 2012

        SBM Orders.

¶ 119         Determining the 2020 SBM Orders should be vacated, Defendant’s challenges

        on appeal based upon the entry of the 2020 SBM Orders and the ineffective assistance

        of counsel regarding the 2020 SBM Orders are moot, and I would dismiss this portion

        of Defendant’s appeal. Furthermore, in my discretion, I decline to invoke Rule 2 or

        treat Defendant’s appeal as a petition for writ of certiorari to review Defendant’s 2012

        SBM Orders.

                                              CONCLUSION

¶ 120         The use of the victim’s initials in all four indictments did not render the

        indictments fatally defective. The trial court had subject matter jurisdiction over the

        charges of first-degree sexual offense with a child by digital vaginal penetration, first-

        degree sexual offense with a child by cunnilingus, first-degree rape, and incest.

¶ 121         The trial court acted without jurisdiction when it purported to enter the new

        2020 SBM Orders following the resentencing hearing, as the 2012 SBM Orders still

        were, and are, in effect. As a result, I would vacate the trial court’s 2020 SBM Orders

        and dismiss the portion of Defendant’s appeal substantively challenging the 2020

        SBM Orders and the efficacy of his counsel in relation to the 2020 SBM Orders.

¶ 122         As a result, I respectfully concur with Judge Jackson in part as to the validity

        of the indictments, concur in result only in part as to the issuance of a petition for
                                     STATE V. PERKINS

                                       2022-NCCOA-38

   MURPHY, J., Concurring in Part; Concurring in Result Only in Part; and Dissenting in Part



writ of certiorari to review the 2020 SBM Orders, and dissent in part as to the validity

of the 2020 SBM Orders.